 



Exhibit 10.3

 



 

  

LOAN AND SECURITY AGREEMENT

 

dated as of February 8, 2013

 

by and among

 

TELETOUCH COMMUNICATIONS, INC.,

PROGRESSIVE CONCEPTS, INC.,

as Borrowers,



 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

 

and

 

DCP TELETOUCH LENDER, LLC,

as Agent

 



 

 

 

 

 

 

Table of Contents

 

Table of Contents

 

    Page       SECTION 1 DEFINITIONS. 1 1.1 Definitions 1 SECTION 2 COMMITMENTS
OF LENDERS; BORROWING PROCEDURES; PAYMENTS. 23 2.1 Commitments 23 2.2 Loan
Procedures. 25 2.3 Repayments. 26 SECTION 3 EVIDENCING OF REVOLVING LOANS AND
TERM LOANS. 30 3.1 Revolving Notes 30 3.2 Term Notes 30 SECTION 4 INTEREST;
FEES; CHARGES. 31 4.1 Interest Rate 31 4.2 Fees and Charges 32 4.3 Maximum
Interest 34 SECTION 5 COLLATERAL. 34 5.1 Security Interest in the Collateral. 34
5.2 Perfection of Security Interest 35 5.3 Preservation of Collateral 36 5.4
Disposition of the Collateral 36 SECTION 6 COLLECTIONS; CASH MANAGEMENT 37 6.1
Collections; Cash Management. 37 SECTION 7 COLLATERAL, AVAILABILITY AND
FINANCIAL REPORTS AND SCHEDULES. 39 7.1 Borrowing Base Reports 39 7.2 Collected
Cash Balance Reports and Electronic Account Access 39 7.3 Monthly Reports 39 7.4
Financial Statements 40 7.5 Business Plan 41 7.6 Other Information 41

 



-i-

 



 



Table of Contents

(continued)



 

    Page       SECTION 8 REPRESENTATIONS AND WARRANTIES. 41 8.1 Financial
Statements and Other Information 42 8.2 Locations 42 8.3 Loans by Borrowers 42
8.4 Accounts 42 8.5 Liens 43 8.6 Organization, Authority and No Conflict 43 8.7
Litigation 43 8.8 Compliance with Laws and Maintenance of Permits 43 8.9 Names
and Trade Names 43 8.10 Enforceability 44 8.11 Solvency 44 8.12 Indebtedness 44
8.13 Margin Regulations 44 8.14 Investment Company Act 44 8.15 Disclosure 44
8.16 Subsidiaries and Affiliates 44 8.17 Employee Matters 44 8.18 Intellectual
Property. 45 8.19 Tax Returns 45 8.20 Environmental Matters 46 8.21 ERISA
Matters 46 8.22 Material Adverse Effect 48 8.23 Insurance 48 8.24 Real Property
48 8.25 Anti-Terrorism Laws. 48 8.26 No Brokers 49 8.27 Material Contracts 49
8.28 Rate Plans 49 8.29 Survival of Representations and Warranties 49

 



-ii-

 



 

Table of Contents

(continued)



 

    Page       SECTION 9 AFFIRMATIVE COVENANTS. 49 9.1 Maintenance of Records 50
9.2 Notices 50 9.3 Compliance with Laws and Maintenance of Permits 51 9.4
Inspection and Audits 52 9.5 Insurance 52 9.6 Collateral 53 9.7 Use of Proceeds
53 9.8 Taxes 53 9.9 Intellectual Property 54 9.10 Other Information 54 SECTION
10 NEGATIVE COVENANTS. 54 10.1 Guaranties 54 10.2 Indebtedness 54 10.3 Liens 55
10.4 Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business 55 10.5 Restricted Payments.  No Borrower shall
make any Restricted Payment, other than: 56 10.6 Investments; Loans 57 10.7
Fundamental Changes, Line of Business 58 10.8 Equipment 58 10.9 Affiliate
Transactions 58 10.10 Collateral Locations; Maintenance of Collateral. 58 10.11
Restrictive Agreements 59 10.12 Minimum Eligible Transfer Right Subscribers 59
10.13 AT&T Transfer Right 59 10.14 Rate Plan 59 10.15 AT&T Distribution
Agreement and other Agreements with AT&T. 59 SECTION 11 FINANCIAL COVENANTS 60
11.1 Fixed Charge Coverage Ratio 60

 

 

-iii-

 



 

Table of Contents

(continued)



 

    Page       11.2 Capital Expenditures 60 11.3 Minimum EBITDA 60 11.4 Minimum
Availability 60 SECTION 12 CONDITIONS PRECEDENT 60 12.1 Conditions to Initial
Revolving Loan 60 12.2 Conditions to Each Revolving Loan and Term Loan 63
SECTION 13 EVENTS OF DEFAULT. 63 13.1 Events of Default 63 SECTION 14 REMEDIES
UPON AN EVENT OF DEFAULT 66 14.1 Rights and Remedies. 66 14.2 Agent’s Discretion
67 14.3 Rights and Remedies not Exclusive 67 SECTION 15 JOINT AND SEVERAL
LIABILITY; INDEMNIFICATION 67 15.1 Joint and Several Liability; Borrower
Representative; Reinstitution of Obligations. 67 15.2 Indemnification. 70
SECTION 16 AGENT 71 16.1 Appointment of Agent 71 16.2 Nature of Duties of Agent
71 16.3 Lack of Reliance on Agent. 72 16.4 Certain Rights of Agent 72 16.5
Reliance by Agent 72 16.6 Indemnification of Agent 73 16.7 Agent in its
Individual Capacity 73 16.8 Holders of Notes 73 16.9 Successor Agent. 73 16.10
Collateral Matters. 74 16.11 Actions with Respect to Defaults 75 16.12 Delivery
of Information 75 16.13 Demand 76

 



-iv-

 



 

Table of Contents

(continued)



 

    Page       SECTION 17 SUCCESSORS AND ASSIGNS; PARTICIPATIONS; NEW LENDERS 76
SECTION 18 NOTICE. 78 SECTION 19 CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM
SELECTION. 79 SECTION 20 POWER OF ATTORNEY. 79 SECTION 21 PROMOTIONAL MATERIAL.
80 SECTION 22 COUNTERPARTS. 80 SECTION 23 INFORMATION. 80 SECTION 24 AMENDMENTS;
MODIFICATIONS. 80 SECTION 25 WAIVER OF JURY TRIAL; OTHER WAIVERS. 80 SECTION 26
NO IMPLIED WAIVER. 81



-v-

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of February 8, 2013 (this
“Agreement”), is entered into by and among Teletouch Communications, Inc., a
Delaware corporation “Teletouch”) and Progressive Concepts, Inc., a Texas
corporation (“PCI”, together with Teletouch, collectively, the “Borrowers” and
each individually, a “Borrower”), the lenders that are or may from time to time
become parties hereto (collectively, the “Lenders” and each individually, a
“Lender”), and DCP TELETOUCH LENDER, LLC, as administrative agent (“Agent”) for
itself and the Lenders.

 

WITNESSETH:

 

WHEREAS, Borrowers have requested that Agent and Lenders make a senior secured
revolving credit facility available to Borrowers in the initial aggregate
principal amount of up to $6,000,000 to be used by Borrowers to repay certain
outstanding secured indebtedness and for general corporate purposes; and

 

WHEREAS, Borrowers have requested that Agent and Lenders make available to
Borrowers a standby term loan facility in the aggregate principal amount of up
to $2,000,000 to finance potential Merchant Opportunities (as defined herein);
and

 

WHEREAS, Agent and Lenders have agreed to make such credit facilities available
to Borrowers upon and subject to the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1           DEFINITIONS.

 

1.1           Definitions. When used herein the following terms shall have the
following meanings:

 

“Account(s)”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”,
“Deposit Account(s)”, “Documents”, “Electronic Chattel Paper”, “Equipment”,
“Fixtures”, “General Intangibles”, “Goods”, “Instruments”, “Inventory”,
“Investment Property”, “Letter-of-Credit Right”, “Supporting Obligations”,
“Proceeds” and “Tangible Chattel Paper” shall have the respective meanings
assigned to such terms in the New York Uniform Commercial Code, as the same may
be in effect from time to time.

 

“30 Day Average Liquidity” shall mean, as of any date of determination, the
average of the sum of Availability plus Available Cash over the preceding thirty
(30) day period ending on such date of determination; provided, however, that in
calculating 30 Day Average Liquidity, the Borrowing Base shall be calculated on
each day of the applicable period without giving effect to clause (h) of the
definition thereof.

 

“223 Patent” shall mean that certain United States patent with registration
number 7,252,223.

 



1

 

 

“Account Control Agreement” shall mean an account control agreement in respect
of a Deposit Account of a Borrower, in form and substance reasonably
satisfactory to Agent, executed in accordance with the terms of this Agreement.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to materially affect or to direct or cause
the direction of the management and policies of such Person whether by ownership
of Equity Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Loan and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Loan Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Authority, and all orders, judgments
and decrees of all courts and arbitrators, and such term shall include the rules
and regulations of any applicable securities exchange upon which the securities
of such Person are, from time to time listed.

 

“Asset Disposition” shall mean the sale, lease, assignment or other transfer by
any Borrower to any Person (other than a Borrower) of any asset or right of such
Borrower (including, the loss, destruction or damage of any thereof or any
actual condemnation, confiscation, requisition, seizure or taking thereof).

 

“AT&T” shall mean New Cingular Wireless PCS, LLC dba AT&T Mobility (as
successor-in-interest to Southwestern Bell Wireless, Inc.) and its applicable
Subsidiaries and Affiliates.

 

“AT&T Agreements” shall mean (i) the AT&T Settlement Agreement, and (ii) the
AT&T Distribution Agreement.

 



2

 

 

“AT&T Distribution Agreement” shall mean that certain Distribution Agreement by
and between AT&T and PCI, effective September 1, 1999, as amended by that
certain Amendment to Distribution Agreement effective November 12, 1999, as
further amended by that certain Second Amendment to Distribution Agreement
effective June 1, 2007, as further amended by that certain Third Amendment to
Distribution Agreement and Addendum One To Third Amendment to Distribution
Agreement effective November 23, 2011, as further amended by that certain Fourth
Amendment to Distribution Agreement effective as of the date hereof and as may
be further amended from time to time in accordance with the provisions of this
Agreement.

 

“AT&T Transfer Right” shall mean the right of PCI to transfer to AT&T applicable
subscribers at a price of $200 each, subject to certain offset rights in favor
of AT&T and otherwise in accordance with the AT&T Distribution Agreement.

 

“AT&T Transfer Right Advance Rate” shall mean 55%, so long as by the end of each
calendar month the Borrowers maintain Eligible Transfer Right Subscribers in a
number no less than ninety-nine percent (99%) of the number projected for such
month in the Borrowers’ approved Business Plan.

 

At the end of each calendar month, the actual number of Eligible Transfer Right
Subscribers shall be measured against the projected number of Eligible Transfer
Right Subscribers set forth in the Borrowers’ approved Business Plan and the
AT&T Transfer Right Advance Rate shall be adjusted according to the following
table for the following calendar month:

 

Number of Eligible Transfer Right
Subscribers at month end  AT&T Transfer Right Advance Rate  Over 98.9% of
Business Plan   55% Between 98.0% and 98.9% of Business Plan   53% Between 97.0%
and 97.9% of Business Plan   51% Between 96.0% and 96.9% of Business Plan   49%
Between 95.0% and 95.9% of Business Plan   47% Between 94.0% and 94.9% of
Business Plan   45% Between 93.0% and 93.9% of Business Plan   43% Between 92.0%
and 92.9% of Business Plan   41% Between 91.0% and 91.9% of Business Plan   39%
Below 91.0% of Business Plan   37%

 

“AT&T Settlement Agreement” shall mean that certain Settlement and Release dated
as of November 23, 2011, between PCI and AT&T, as may be amended from time to
time in accordance with the provisions of this Agreement.

 

“Available Cash” shall mean all cash of the Borrowers in Deposit Accounts
subject to an Account Control Agreement in favor of the Agent, less the amount
of any checks written by the Borrowers and not debited against such cash at such
time.

 

“Availability” shall mean, as of any date of determination, an amount equal to
(i) the Maximum Revolving Loan Limit, less (ii) the aggregate outstanding amount
of the Revolving Loans as of such date.

 



3

 

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of the
United States Code (11 U.S.C. § 101, et seq.), together with the rules and
regulations promulgated thereunder, in each case, as amended.

 

“Blocked Person” shall have the meaning set forth in Section 8.26(b) of this
Agreement.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement.

 

“Borrower Representative” shall have the meaning set forth in Section 15.1(b) of
this Agreement.

 

“Borrowing Base” shall be, on any date of determination, the sum of the
following:

 

(a)84.15% of the face amount (less maximum discounts, offsets, liens, credits
and allowances which may be taken by or granted to Account Debtors in connection
therewith in the ordinary course of Borrowers’ business) of Eligible Wholesale
Accounts and Eligible Cellular Accounts; plus

 

(b)84.15% of the face amount of Eligible Pre-Bill Cellular Accounts (less the
related revenue share payments that would be due to AT&T upon the actual billing
of such Eligible Pre-Bill Cellular Accounts, which will be estimated using the
average of the actual revenue share amounts paid to AT&T as a percentage of the
total cellular billings for the prior six-months); plus

 

(c)50% of the cost of Eligible Inventory (other than Fast Moving Inventory);
plus

 

(d)75% of the cost of Fast Moving Eligible Inventory; plus

 

(e)the sum of (i) the AT&T Transfer Right Advance Rate multiplied by (ii) the
product of (x) the number of Eligible Transfer Right Subscribers minus the
Subscriber Reserve, multiplied by (y) $200, minus (iii) without duplication for
any reduction to Eligible Wholesale Accounts and/or Eligible Cellular Accounts
pursuant to the parenthetical set forth in clause (a) of this definition, all
amounts currently owed by Borrowers to AT&T which may be asserted by AT&T as
chargebacks relative to Applicable Transfer Fees (as defined in the AT&T
Distribution Agreement) as determined by the Agent in its reasonable credit
judgment; minus

 

(f)the Payroll Reserve; minus

 

(g)the Texas Tax Liability Reserve; plus

 

(h)the Supplemental Availability Amount; minus

 

(i)Borrowing Base Reserves (without duplication for amounts otherwise reducing
borrowing availability with respect to any category described in the preceding
clauses (a) through (e)).

 



4

 

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 attached hereto duly executed by a Senior Management Officer of
Borrowers and delivered to Agent on a weekly basis, appropriately completed, by
which such officer shall certify to Agent, (i) the calculation of the Borrowing
Base as of such date, and (ii) all Borrowing Base reports submitted prior to
such Borrowing Base Certificate.

 

“Borrowing Base Reserves” shall mean an amount or a percentage of a specified
category or item that Agent establishes in its commercially reasonable
discretion from time to time to reduce availability under the Borrowing Base to
reflect (a) events, conditions, contingencies or risks which adversely affect
the assets or business of Borrowers, or any component of the Borrowing Base, (b)
the Collateral or its value, or the enforceability, perfection or priority of
Agent’s Lien therein, or material impediments to Agent’s ability to realize upon
the Collateral, or claims and liabilities that Agent determines will need to be
satisfied in connection with its realization upon the Collateral, (c) Agent’s
judgment that any collateral report or financial information relating to
Borrowers and furnished to Agent may be incomplete, inaccurate or misleading in
any material respect, or (c) that a Default or Event of Default has occurred.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York.

 

“Business Plan” shall have the meaning set forth in Section 7.5 of this
Agreement.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower and
its Subsidiaries represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.

 

“Change in Control” shall mean any of the following events: (i) except in
connection with the expiration of the Voting Agreement (defined below), if the
power to direct or cause the election of the Board of Directors or equivalent
governing body of any Borrower, is, after the Closing Date, transferred to, or
acquired by, a Person (or related Persons) who did not possess such power prior
to the Closing Date, or (ii) all or substantially all of the assets of any
Borrower are acquired by any Person or Persons, or (iii) any Borrower ceases to
own 100% of the Equity Interests of any Subsidiary, or (iv) any of Robert M.
McMurrey, Thomas A. “Kip” Hyde, Jr. and Douglas E. Sloan shall for any reason
cease to hold the office of Chairman and Chief Executive Officer, President and
Chief Operating Officer and Chief Financial Officer of Borrowers, respectively,
or be actively engaged in the day-to-day management of Borrowers, unless within
ninety (90) days of such cessation, a successor to the office of the effected
individual is appointed by Borrowers, which successor is acceptable to Agent in
its commercially reasonable discretion.

 



5

 

 

Under the terms of that certain Voting Agreement dated August 18, 2011 (as
amended and in effect, the “Voting Agreement”), by and among Retail and
Restaurant Growth Capital, L.P., a Delaware limited partnership (“RRGC”),
Stratford Capital Partners, L.P., a Texas limited partnership (“Stratford,” and
together with RRGC, the “Restricted Stockholders”), and TLL Partners, L.L.C., a
Delaware limited liability company, the Restricted Stockholders are required to
vote their combined ownership of 25,000,000 shares of Teletouch common stock in
the same proportion as the other shares of Teletouch common stock on matters
presented for vote to Teletouch’s stockholders through the expiration of the
Voting Agreement at 6:00 pm, Dallas, Texas time on March 1, 2013. The Restricted
Stockholders’ collective ownership of 29,350,000 shares of Teletouch common
stock represents a majority of the outstanding shares of Teletouch’s common
stock or approximately 60.2%. Following the expiration of the Voting Agreement,
the Restricted Stockholders will be able to freely vote their collective
ownership of Teletouch common stock and shall be able to direct or cause the
election of the Board of Directors of Teletouch.

 

“Closing Date” shall mean the latest to occur of (i) February 8, 2013, (ii) the
date that all conditions precedent set forth in Section 12.1 and 12.2 of this
Agreement have been satisfied and/or waived by Agent, or (iii) such other date
as may be agreed to by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, together with the rules and
regulations promulgated thereunder, in each case, as amended.

 

“Collateral” shall mean any property or other assets now existing or hereafter
acquired, real or personal, tangible or intangible, and whether owned by,
consigned to, or held by, or under the care, custody or control of Borrowers,
including all money, cash, cash equivalents, Accounts, Deposit Accounts and
deposits, Investment Property, Inventory, Equipment, Fixtures, Goods, Chattel
Paper, Electronic Chattel Paper, Tangible Chattel Paper, Documents, Instruments,
letters of credit, Letter of Credit Rights, Supporting Obligations, Commercial
Tort Claims, books and records, real property interests, leasehold estates in
real property of Borrower, as lessee, General Intangibles (including all
Intellectual Property, payment intangibles, contract rights, choses in action,
and Software), and all of Borrowers’ other interests in property of every kind
and description, and the products, profits, rents of, dividends or distributions
on, accessions to, and all Proceeds (including tort claims, insurance claims and
insurance proceeds) of any of the foregoing, regardless of whether the
Collateral, or any of it, is property as to which the Uniform Commercial Code
provides for the perfection of a security interest, and all rights and remedies
applicable to such property. Without limiting the foregoing, “Collateral”
specifically includes all rights of the Borrowers to proceeds arising under the
AT&T Agreements, including, without limitation, upon the exercise by PCI of the
AT&T Transfer Right and/or upon the termination or expiration of the AT&T
Agreements.

 

“Collateral Access Agreements” shall mean a collateral access agreement and
landlord’s lien waiver in favor of Agent respect to each leased location of
Borrowers for which Agent requires such agreement, executed by the applicable
landlord with respect to any such lease, pursuant to which such landlord
acknowledges Agent’s Lien in any Collateral located at such location, and waives
its Lien in any such Collateral (if applicable), and which is otherwise in form
and substance satisfactory to Agent.

 



6

 

 

“Collateral Monitoring Fee” shall have the meaning set forth in Section 4.2.5 of
this Agreement.

 

“Commitment Percentage” shall mean, with respect to any Lender, the percentage
set forth below such Lender’s name on the signature page hereof as same may be
adjusted upon any assignment by a Lender.

 

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit 1.3 attached hereto to be signed by a Senior Management Officer, which
shall state that following an examination sufficient to permit such officer to
make an informed statement, no Default or Event of Default exists, or if such is
not the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrowers with
respect to such Default and, such certificate shall have appended thereto
calculations which set forth Borrowers’ compliance with the requirements of
Section 7.4 of this Agreement.

 

“Computation Period” shall mean, except as otherwise specified herein, each
period of twelve (12) consecutive months ending on the last day of a month.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Authorities
and other third parties, domestic or foreign, necessary to carry on Borrowers’
businesses or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement and the other Loan
Documents, entered into before or contemporaneously with the Closing Date,
including any Consents required under all applicable federal, state or other
Applicable Law.

 

“Controlled Group” shall mean, at any time, Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
Borrowers, are treated as a single employer under Section 414 of the Code.

 

“Default” shall mean any event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 4.1.2 of this
Agreement.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.3.5(a) of this
Agreement.

 

“Depository Bank” shall have the meaning set forth in Section 6.1 of this
Agreement.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“EBITDA” shall mean, for any applicable period, the sum of: (a) net income of
Borrowers and their Subsidiaries for such period, plus (b) the sum of (i)
interest expense and fees and charges in connection with any Indebtedness (but
specifically excluding the Texas Tax Liability), (ii) federal, state and local
income tax expense for such period (but specifically excluding the Texas Tax
Liability), (iii) depreciation expense and amortization expense, and (iv)
write-off of goodwill, impairment charges, and any other non-cash charges,
expenses and losses (including non-cash charges resulting from any accounting
changes and any stock compensation expense) which would be classified as
non-cash expenses in accordance with GAAP (in each case, to the extent items
(i), (ii), (iii) and (iv) are deducted in determining net income), all
determined on a consolidated basis for Borrowers and their Subsidiaries for such
period in accordance with GAAP.

 



7

 

 

“Eligible Account” shall mean an Account owing to a Borrower which is acceptable
to Agent in its commercially reasonable discretion for lending purposes. Without
limiting Agent’s discretion, Agent shall, in general, consider an Account to be
an Eligible Account if it meets, and so long as it continues to meet, the
following requirements:

 

(a)          it is genuine and in all respects what it purports to be;

 

(b)          it is owned by such Borrower, such Borrower has the right to
subject it to a security interest in favor of Agent and it is subject to a first
priority perfected security interest in favor of Agent in such Account and no
other claim, Lien, security interest or encumbrance whatsoever, other than
Permitted Liens;

 

(c)          it is owed by an Account Debtor and arises from the sale of goods
or performance of services by such Borrower in the ordinary course of such
Borrower’s business, and such goods have been delivered and accepted or such
services have been fully performed and accepted by the Account Debtor
thereunder;

 

(d)          it is evidenced by an invoice rendered to the Account Debtor
thereunder, is due and payable within sixty (60) days after the date of the
invoice and does not remain unpaid sixty (60) days past the invoice date thereof
(or in each case, such longer period expressly approved by the Agent in
writing); provided, however, that if more than twenty percent (20%) of the
aggregate dollar amount of invoices owing by a particular Account Debtor would
be ineligible pursuant to this clause (d) above, then all Accounts owing by that
Account Debtor shall be deemed ineligible;

 

(e)          it is a valid, legally enforceable and unconditional obligation of
the Account Debtor thereunder, and is not subject to setoff, counterclaim,
credit, allowance or adjustment by such Account Debtor, or to any claim by such
Account Debtor denying liability thereunder in whole or in part;

 

(f)          it does not arise out of a contract or order which fails in any
material respect to comply with the requirements of Applicable Law;

 

(g)         the Account Debtor thereunder is not a Borrower, or director,
officer, employee or agent of a Borrower, or a Subsidiary of Affiliate or a
Borrower or Subsidiary, or Affiliate of any of the foregoing;

 

(h)         it is not an Account with respect to which the Account Debtor is the
United States of America or any state or local government, or any department,
agency or instrumentality thereof unless such Account has been approved in
advance by Agent as listed on Schedule 1.1(a) or, unless such Borrower assigns
its right to payment of such Account to Lender pursuant to, and in full
compliance with, the Assignment of Claims Act of 1940, as amended, or any
comparable state or local law, as applicable;

 



8

 

 



(i)          it is not an Account with respect to which the Account Debtor is
located in a state which requires such Borrower, as a precondition to commencing
or maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state,
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Lender’s
satisfaction, that it is exempt from any such requirements under any such
state’s laws;

 

(j)          the Account Debtor is located within, and subject to the
jurisdiction of the courts of, the United States of America or Canada;

 

(k)          it is not an Account with respect to which the Account Debtor’s
obligation to pay is subject to any repurchase obligation or return right
(unless such right has expired or such right is related to the sale of cellular
phones and accessories made to any of Borrowers’ cellular subscribers and such
right is consistent with AT&T’s 14-day buyer’s remorse policy, or such right is
granted to any retail customer to return any products that were not specifically
authorized or ordered by such customer or do not meet the specifications
required by such customer), as with sales made on a bill-and-hold, guaranteed
sale, sale on approval, sale or return or consignment basis;

 

(l)          it is not an Account (i) with respect to which any representation
or warranty contained in this Agreement is untrue; or (ii) which violates any of
the covenants of such Borrower contained in this Agreement;

 

(m)       it is not an Account with respect to which the Account Debtor is
subject to any bankruptcy or insolvency proceeding, or the prospect of payment
or performance by the Account Debtor is or will be impaired, as determined by
Agent in its commercially reasonable discretion; and

 

(n)        is not an Account otherwise deemed ineligible by the Agent in its
commercially reasonable discretion.

 

“Eligible Cellular Account” shall mean an Eligible Account that arises from the
Borrowers’ cellular business.

 

“Eligible Inventory” shall mean Inventory of Borrowers which is acceptable to
Agent in its commercially reasonable discretion for lending purposes. Without
limiting Agent’s discretion, Agent shall, in general, consider Inventory to be
Eligible Inventory if it meets, and so long as it continues to meet, the
following requirements:

 

(a)          it is owned by Borrowers, and Borrowers have the right to subject
it to a security interest in favor of Agent and it is subject to a first
priority perfected security interest in favor of Agent and to no other claim,
lien, security interest or encumbrance whatsoever, other than Permitted Liens;

 



9

 

 

(b)          it is located at one of the premises listed on Schedule 8.2 (or
other locations of which Agent has been advised in writing pursuant to Section
9.2 hereof and permitted pursuant to Section 10.10 hereof), such locations are
within the United States, and is not in transit; provided that if any such
location is owned by a Borrower but is subject to a mortgage or such location is
leased by a Borrower, if requested by Agent, Borrower shall undertake
commercially reasonable efforts to obtain a Collateral Access Agreement executed
by the mortgagee or lessor thereof in favor of, and in form and substance
satisfactory to, the Agent;

 

(c)          if held for sale or lease or furnishing under contracts of service,
it is (except as Agent may otherwise consent in writing) free from defects which
would in Agent’s commercially reasonable discretion negatively affect its market
value;

 

(d)          it is not stored with a bailee, consignee, warehouseman, processor
or similar party unless Agent has given its prior written approval to the
inclusion thereof as Eligible Inventory and such Borrower has caused any such
bailee, consignee, warehouseman, processor or similar party to issue and deliver
to Agent, in form and substance acceptable to Agent, such Uniform Commercial
Code financing statements, warehouse receipts, waivers and other documents as
Lender shall require;

 

(e)          it is not Slow Moving Inventory;

 

(f)           it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title 29
U.S.C. §215;

 

(g)          it is finished goods and not “work-in-process” Inventory;

 

(h)          it is not reworked or refurbished Inventory, unless such Inventory
was purchased from the manufacturer as such and is covered by a manufacturer’s
or supplier’s warranty;

 

(i)           it is not identified in any purchase order or contract to the
extent progress or advance payments are received with respect to such Inventory;

 

(j)           it is not subject to a license agreement or other arrangement with
a third party which restricts in any material respect the ability of the Agent
to exercise its rights under this Agreement with respect to such Inventory;

 

(k)          it is not Inventory which is held by a Borrower for return to a
vendor in accordance with the terms of any agreement between such Borrower and
vendor;

 

(l)           it is Inventory recorded on the Borrowers’ perpetual inventory
system;

 

(m)         it is Inventory that is complete with packaging, instructions and
warranty information; and

 

(n)          it is not Inventory (A) with respect to which any of the
representations and warranties contained in this Agreement are untrue; or (B)
which violates any of the covenants of such Borrower contained in this
Agreement.

 



10

 

 

“Eligible Pre-Bill Cellular Accounts” shall mean, at any time, billings to
eligible cellular subscribers in respect of contracted cellular subscription
services that are (1) eligible to be billed in the month immediately following
any month during which the cellular subscribers of such contracted cellular
subscription services are billed for actual charges incurred at the end of the
regularly scheduled billing cycle and (2) the billing data to which have been
delivered to Output Services Group (or such other processor acceptable to
Agent). Borrowers shall deliver all required billing data relative to such
unbilled contracted cellular subscription services to Output Services Group (or
such other processor acceptable to Agent) on a daily basis and will prepare a
“pseudo billing” that includes such contracted cellular subscription services at
the same time it prepares the cellular subscribers’ actual billing for the
current month charges. The “pseudo billing” will include only currently
contracted and recurring cellular subscription charges for cellular subscribers
that have not provided the required thirty (30) day written notice to cancel
services. Borrowers shall deposit all “pseudo billing” files electronically with
their outside print and mail service with instructions that provide Agent the
right to instruct the processing, printing and mailing of such invoices after
the occurrence of an Event of Default hereunder.

 

“Eligible Transfer Right Subscribers” shall mean Subscribers (as defined in the
AT&T Distribution Agreement) of PCI that are eligible to be transferred to AT&T
pursuant to the AT&T Transfer Right.

 

“Eligible Wholesale Account” shall mean an Eligible Account that arises from the
Borrowers’ wholesale business.

 

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances and codes relating to the protection of the environment, worker
health and safety and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Event of Default” shall have the meaning set forth in Section 13.1 of this
Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

“Excluded Asset Dispositions” shall mean (i) sales of inventory in the ordinary
course of business, (ii) sales of obsolete equipment in the ordinary course of
business in an amount not to exceed $25,000, in the aggregate following the
Closing Date in the fiscal year ended May 31, 2013, and in any fiscal year
thereafter, (iii) sales or trade-ins of equipment in an amount not greater than
$50,000 in the aggregate in any fiscal year, the Net Cash Proceeds of which are
to be reinvested by Borrowers in similar assets for use in Borrowers’ business
(provided that if such proceeds are not so reinvested in whole or in part within
sixty (60) days, such Net Cash Proceeds not so used shall be immediately
remitted to prepay the Revolving Loans), and (iv) sale of the Tyler Property.

 



11

 

 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Exit Fee” shall have the meaning set forth in Section 4.2.2 of this Agreement.

 

“Extension Fee” shall have the meaning set forth in Section 4.2.6 of this
Agreement.

 

“Fast Moving Eligible Inventory” shall mean those items of Eligible Inventory of
the Borrowers set forth on Schedule 1.1(b) (as such schedule may be updated by
Borrowers from time to time by delivery to Agent of a revised Schedule 1.1(b)
indicating additional items and approved by Agent).

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period of
Borrowers, the ratio of (a) EBITDA minus unfinanced Capital Expenditures made
during such period to (b) Fixed Charges.

 

“Fixed Charges” shall mean, with respect to any fiscal period of Borrowers, the
sum of (without duplication) (i) cash interest expense and cash taxes paid by
Borrowers during such period, (ii) scheduled principal payments on Indebtedness
of Borrowers due during such period (in each case, whether or not paid during
such period), and (iii) cash dividends paid during such period, in each case of
clauses (i) – (iii), on a consolidated basis calculated in accordance with GAAP.

 

“Fort Worth Refinancing” shall mean the refinancing of the Indebtedness of PCI
secured by the mortgage Liens on the Fort Worth Property on terms and conditions
customary for similarly situated commercial real estate loans and in any event
on terms and conditions reasonable satisfactory to the Agent.

 

“Fort Worth Refinancing Proceeds” shall have the meaning set forth in Section
2.3.2(b) of this Agreement.

 

“Fort Worth Property” shall mean the property owned in fee simple by PCI located
at 5718 Airport Freeway, 5722 Airport Freeway and 705 East Daggett Avenue
located in Tarrant County, Fort Worth, Texas.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time, consistently applied in accordance with
the past practices of Borrowers and their Subsidiaries.

 



12

 

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of a government.

 

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Indebtedness” means without duplication, (a) all obligations for borrowed money
(including in connection with any off-balance sheet, synthetic or other similar
transactions, including, asset securitizations), (b) all obligations evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances,
interest rate swaps, hedges, derivatives, or other similar products, (c) all
obligations upon which interest charges are customarily paid, (d) all
obligations under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations as a lessee under
Capital Leases, (f) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (g) all obligations to pay the deferred
purchase price of assets or services (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices not past due for more than 60 days), and (h) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, copyright application, trademark,
service mark, trademark application, service mark application, trade name,
domain name, social media site, invention, design rights, know-how, or trade
secret, renewal, extension, continuation or any license or other right to use
any of the foregoing.

 

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding) that any Borrower’s
or its Subsidiaries’ ownership, use, marketing, manufacture, sale, offer for
sale, importation, reproduction, public display or performance, or distribution
of any Collateral or other property or asset infringes, misappropriates, or
otherwise violates any ownership of or right in any Intellectual Property of
such Person.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lender Default” shall have the meaning set forth in Section 2.3.5(a) of this
Agreement.

 



13

 

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security interest, lien (whether statutory or otherwise), charge,
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
and the filing of, or agreement to give, any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction.

 

“Loan Documents” shall mean this Agreement, the Revolving Notes, Term Notes, the
Patent and Trademark Security Agreement, any Mortgage, the Pledge Agreement
(together with any stock powers and proxies delivered in connection therewith),
and any and all other agreements, instruments and documents, including, without
limitation, notes, guaranties, pledges, security agreements, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings, including, without limitation, electronic writings
heretofore, now or hereafter executed and/or delivered by any Borrower to or in
favor of Agent and/or any Lender in respect of the transactions contemplated by
this Agreement.

 

“Lock Box” shall have the meaning set forth in Section 6.1 of this Agreement.

 

“Lock Box Account” shall have the meaning set forth in Section 6.1 of this
Agreement.

 

“Material Adverse Effect” shall mean any event, factor or occurrence having a
material adverse effect on (i) the assets, liabilities, businesses, operations
or condition (financial or otherwise) of Borrowers, taken as a whole, (ii) the
value or the perfection or priority of Agent’s liens arising hereunder in any
material portion of the Collateral, (iii) the ability of Borrowers to perform
their respective obligations hereunder and under the other Loan Documents, or
(iv) the ability of Agent and Lenders to enforce any of their rights hereunder
or under the other Loan Documents; provided, however, that the initiation by the
State of Texas of a sales and use tax audit of PCI for the period November 2009
through April 2013 and resulting liability arising from such audit for unpaid
sales and use taxes and related penalties and interest in an amount not to
exceed $375,000 shall not, in and of itself, constitute a “Material Adverse
Effect”.

 

“Material Contract” shall mean, with respect to any Borrower, (i) each contract
or agreement, whether entered into prior to or after the Closing Date to which
any such Borrower is a party involving aggregate consideration or payments
payable to or by such Borrower of $50,000 or more in any fiscal year, and (ii)
any other contract or agreement, whether entered into prior to or after the
Closing Date, if the breach of any such contract or agreement or the failure of
any such contract or agreement to be in full force and effect could be
reasonably expected to result in a Material Adverse Effect.

 

“Maximum Revolving Loan Limit” shall mean, at any time, the lesser of (i) the
Borrowing Base at such time, and (ii) six million and 0/100 dollars
($6,000,000.00).

 

“Merchant Opportunity(ies)” shall mean the purchase of short-term, non-standard
inventory (i.e., e.g., end-of-life, distributor or manufacturer overstocks,
returned or refurbished) from one or more suppliers which are not Affiliates of
any Borrower, to satisfy out-of-cycle orders received by Borrowers from one or
more customers and evidenced by non-cancellable purchase orders, and/or
deposits, and/or other similar documentation from such customers acceptable to
Agent; and including the opportunistic purchase of inventory at desirable times
and prices for Borrowers, with such inventory expected to be sold to one or more
identifiable customers within no more than twenty (20) days from Borrowers’
receipt of inventory, and all such inventory purchases would not be considered a
component of the daily Borrowing Base calculations.

 



14

 

 

“Minimum Interest” shall mean the product of (i) the average monthly interest
due and payable by Borrowers in respect of the Revolving Loans plus the average
Unused Commitment Fee due and payable by Borrowers in each case, for the period
of time from the Closing Date until the date that the Obligations are paid in
full multiplied by (ii) fifteen (15).

 

“Minimum Interest for Extension” shall mean the product of (i) the average
monthly interest due and payable by Borrowers in respect of the Revolving Loans
plus the average Unused Commitment Fee due and payable by Borrowers in each
case, for the period of time from the date of the extension of the Revolving
Credit Commitment to the date that the Obligations are paid in full, multiplied
by (ii) five (5).

 

“Mortgage(s)” shall mean each mortgage, charge, deed of trust, deed to secure
debt, or other similar instrument, in form and substance satisfactory to the
Agent, made by any Borrower in favor of the Agent for the benefit of the
Lenders, securing the Obligations and delivered to the Agent hereunder.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including Borrower or any member of the Controlled Group) at least two
of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

 

“Net Cash” shall mean the aggregate amount of cash held by Borrowers less the
outstanding amount of all checks, scheduled ACH transfers and other debits to be
satisfied with such cash.

 

“Net Cash Proceeds” shall mean:

 

(a)          with respect to any Asset Disposition relating to any property of
any Borrower, the aggregate cash proceeds (including cash proceeds received
pursuant to policies of insurance or by way of deferred payment of principal
pursuant to a note, installment receivable or otherwise, but only as and when
received) received by any Borrower pursuant to such Asset Disposition, net of
(i) the direct reasonable costs, expenses and fees relating to such Asset
Disposition (including reasonable and customary sales commissions and reasonable
legal, accounting and investment banking and other professional and
transactional fees), in each case, (ii) taxes paid or reasonably estimated by
such Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (iii)
amounts required to be applied to the repayment of any Indebtedness secured by a
Permitted Lien having priority over the Lien of Agent under the Loan Documents
on the asset subject to such transaction, and (iv) amounts reserved in
accordance with GAAP for any indemnification obligations associated with such
sale so long as such reserves are required to be maintained (it being agreed
that the amount of such reserves (minus such amount of the released reserves
that go towards costs and expenses described in items (i)-(iii) above) shall be
deemed Net Cash Proceeds of such transaction received by such Borrower upon (and
in the amount of) the release or reduction of any such reserve);

 



15

 

 

(b)          with respect to any issuance of Equity Interests, the aggregate
cash proceeds received by any Borrower pursuant to such issuance, net of the
direct reasonable and customary costs, expenses and fees (including legal,
accounting and other professional fees, costs and expenses) relating to such
issuance (including reasonable and customary sales and underwriters’
commissions) in each case payable to Persons who are not Affiliates; and

 

(c)          with respect to any issuance of Indebtedness, the aggregate cash
proceeds received by any Borrower pursuant to such issuance, net of the direct
reasonable and customary costs, expenses and fees (including legal, accounting
and other professional fees, costs and expenses) relating to such issuance
(including reasonable and customary up-front, underwriters’ and placement fees)
in each case payable to Persons who are not Affiliates.

 

“Non-Defaulting Lenders” shall have the meaning set forth in Section 2.3.5(b) of
this Agreement.

 

“Notice of Revolving Credit Borrowing” shall have the meaning set forth in
Section 2.2.1(a) of this Agreement.

 

“Notice of Term Loan Borrowing” shall have the meaning set forth in Section
2.2.2(a) of this Agreement.

 

“Obligations” shall mean all obligations and liabilities (monetary or otherwise)
of any Borrower under or in connection with this Agreement, any other Loan
Documents, or any other instrument, document or agreement, and all obligations
of any Borrower to Agent or Lenders to perform acts or refrain from taking any
action, in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due (including any interest accruing thereon after maturity, or after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening of a letter of credit, loan, or guarantee, under
any interest or currency swap, future, option or other similar agreement, or in
any other manner, whether arising out of overdrafts or deposit or other accounts
or electronic funds transfers (whether through automated clearing houses or
otherwise) or out of Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether joint or several, due or
to become due, contractual or tortious, liquidated or unliquidated, regardless
of how such indebtedness or liabilities arise or by what agreement or instrument
they may be evidenced or whether evidenced by any agreement or instrument; any
amendments, extensions, renewals or increases of any of the foregoing; and all
reasonable costs and expenses of Agent and Lenders incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses.

 



16

 

 

“Operating Account” shall have the meaning set forth in Section 6.1 of this
Agreement.

 

“Overadvance” shall mean, as of any date, the amount (if any) by which
Borrowers’ aggregate Restricted Cash on such date is less than the difference
between (x) the then outstanding Revolving Loans minus (y) the Maximum Revolving
Loan Limit as of such date. For clarification, an Overadvance will not exist if
Borrower has possession of Restricted Cash that exceeds the amount that any
outstanding Revolving Loans exceed the Maximum Revolving Loan Limit.

 

“Overadvance Fee” shall have the meaning set forth in Section 2.1.2 of this
Agreement.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

“Payroll Funding Amount” shall mean the amount required to be funded by
Borrowers for each applicable payroll period to pay its payroll, inclusive of
salaries, wages, commissions, payroll taxes and benefits, as applicable (it
being acknowledged that as of the Closing Date Borrowers’ Payroll Funding Amount
for each bi-weekly payroll period (hourly payroll) is $35,000 and each
semi-monthly payroll period (salaried payroll) is $180,000).

 

“Payroll Date” shall mean, with respect to each payroll funding by Borrowers,
the earlier of (i) the date on which Borrower’s employees are paid through the
issuance of payroll checks and ACH deposits, and (ii) the date on which funds
sufficient to meet the payroll obligations in clause (i) above are actually
transferred to a bona fide third party payroll processing firm such as ADP or
Paychex, each of such scheduled dates of funding are set forth on Schedule
1.1(c) attached hereto.

 

“Patent and Trademark Security Agreement” shall mean that certain Patent and
Trademark Security Agreement dated as of the Closing Date executed by Borrowers
in favor of Agent, as may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Revolving Loans and who shall have entered
into a participation agreement in form and substance satisfactory to such
Lender.

 

“Payroll Reserve” shall mean (i) during each period beginning with the date
three (3) Business Days prior to each Payroll Date and ending on the applicable
Payroll Date, an amount equal to Borrower’s Payroll Funding Amount for such
payroll period, and (ii) on any other date, zero.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 



17

 

 

“PCI” shall have the meaning set forth in the preamble to this Agreement.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.

 

“Permitted Indebtedness” shall have the meaning set forth in Section 10.2 of
this Agreement.

 

“Permitted Investments” shall have the meaning set forth in Section 10.6(d) of
this Agreement.

 

“Permitted Liens” shall mean (i) statutory or contractual liens of landlords in
furniture, fixtures and equipment; (ii) statutory liens of carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or which are being diligently contested in good
faith and in respect of which adequate reserves are maintained on the obligor’s
books and records in accordance with GAAP and no Lien has been filed of record;
(iii) Liens or security interests in favor of Agent and Lenders; (iv) Liens on
the Fort Worth Property in favor of East West Bank and Jardine Capital and
Indebtedness in respect of the Fort Worth Refinancing; (v) Liens on the Tyler
Property in favor of Thermo Credit, LLC, (vi) Liens in favor of Thermo Credit,
LLC securing the Thermo Note; (vii) zoning restrictions and easements, licenses,
covenants and other restrictions affecting the use of real property that do not
individually or in the aggregate have a material adverse effect on any
Borrower’s ability to use such real property for its intended purpose in
connection with such Borrower’s business; (viii) Liens in connection with
purchase money indebtedness and capitalized leases otherwise permitted pursuant
to this Agreement and securing no more than $100,000, in aggregate of
Indebtedness at any time outstanding, provided, that such Liens attach only to
the assets the purchase of which was financed by such purchase money
Indebtedness or which is the subject of such Capitalized Leases; (ix) Liens
existing on the Closing Date and set forth on Schedule 1.2 attached hereto; (x)
Liens for unpaid Taxes that either (a) are not yet due and payable, or (b) are
being diligently contested in good faith and in respect of which adequate
reserves have been established are being maintained on the books and records of
the obligor thereon and no Lien has been filed of record; (xi) judgment Liens
that do not constitute an Event of Default; (xii) the interest of lessors under
operating leases; (xiii) Liens on amounts deposited in connection with obtaining
worker’s compensation or other unemployment insurance; (xiv) Liens on amounts
deposited in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money, (xv) Liens incurred in connection with the Texas Tax
Liability, and (xvi) Liens specifically permitted by Agent in writing.

 



18

 

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, other
entity or Governmental Authority (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan but excluding a Multiemployer Plan),
maintained for employees of Borrower or any such Plan to which Borrower is
required to contribute on behalf of any of its employees or with respect to any
Pension Benefit Plan of any member of the Controlled Group.

 

“Pledge Agreement” shall mean (i) the pledge agreement made by Teletouch in
favor of Agent with respect to all of the outstanding Equity Interests of each
of its Subsidiaries, and (ii) any other pledge agreement, now or hereafter
executed by Borrower or a Subsidiary to secure all or part of the Obligations.

 

“Pro Rata Share” shall mean with respect to (i) a Lender’s obligation to make
Revolving Loans, prior to the Revolving Credit Termination Date, such Lender’s
Commitment Percentage and from and after the Revolving Credit Termination Date,
the percentage obtained by dividing (a) the aggregate unpaid principal amount of
the Revolving Loans owing to such Lender by (b) the aggregate unpaid principal
amount of all Revolving Loans owing to all Lenders, and (ii) upon the funding of
any Term Loan hereunder by the Lenders, the percentage obtained by dividing (x)
the aggregate unpaid principal amount of the Term Loans owing to such Lender by
(y) the aggregate unpaid principal amount of all Term Loans owing to all
Lenders.

 

“Real Property” shall mean all of Borrowers’ right, title and interest in and to
the owned and leased real property premises identified on Schedule 8.24 attached
hereto as of the Closing Date and any and all other rights, title and interests
in, to or under any owned or leased real property premises acquired by any
Borrower thereafter.

 

“Register” shall have the meaning set forth in Section 17(d) of this Agreement.

 

“Regulation U” shall mean Regulation U as promulgated by the Board of Governors
of the Federal Reserve Board, as amended from time to time or any replacement or
superseding regulation.

 

“Required Lenders” shall mean Lenders holding more than fifty percent (50%) of
the aggregate outstanding principal of the Revolving Loans and, if applicable,
the Term Loans.

 

“Restricted Cash” shall have the meaning set forth in Section 2.1.2 of this
Agreement.

 

“Restricted Payment” shall mean: (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest in any Borrower now or hereafter
outstanding; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests in any Borrower now or hereafter outstanding, including
with respect to any phantom stock, stock appreciation or similar rights; (c) any
prepayment of the principal of, or interest on, any Indebtedness or any
redemption, defeasance, conversion, exchange, purchase, retirement, sinking fund
or similar payment, or other acquisition of any such Indebtedness, except, in
the case of the Obligations, to the extent expressly permitted hereby; (d) any
payment made to retire, redeem, purchase or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
any Borrower now or hereafter outstanding; and (f) any payment of management,
consulting, investment banking, or similar fees (or other fees of a similar
nature) to any Affiliate of Borrowers, but excluding compensation paid to
employees of any Borrower in the ordinary course of business.

 



19

 

 

“Revolving Credit Commitment” shall mean, as to any Lender, such Lender’s
commitment to make Revolving Loans under this Agreement and “Revolving Credit
Commitments” means the Revolving Credit Commitments of all Lenders.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.1 of this
Agreement.

 

“Revolving Loans Closing Fee” shall have the meaning set forth in Section 4.2.1
of this Agreement.

 

“Revolving Credit Maturity Date” shall mean February 8, 2015; provided that upon
Borrowers’ written request made within thirty (30) days prior to February 8,
2015, the Revolving Credit Maturity Date may be extended to February 8, 2016, so
long as each of the following conditions shall be satisfied: (i) no Default or
Event of Default has occurred and continues to exist as of the date of
Borrowers’ request to extend the Revolving Credit Maturity Date or upon the
effective date of such extension, (ii) Agent shall have received no later than
thirty (30) days prior to the proposed effective date of such extension, an
updated Business Plan of Borrower covering the period through February 8, 2016
and complying with the requirements of Section 7.5 of this Agreement, and Agent
shall have approved such Business Plan in the exercise of its reasonable
discretion, and (iii) Borrowers shall have paid to Agent, for the ratable
benefit of Lenders, the Extension Fee due under Section 4.2.6 of this Agreement.

 

“Revolving Credit Termination Date” shall mean the earlier of (i) the Revolving
Credit Maturity Date, and (ii) termination of the Revolving Credit Commitments
for any reason whatsoever, whether voluntary or mandatory, including following
the reduction thereof to zero or otherwise pursuant to Section 2.3.3 or 14 of
this Agreement.

 

“Revolving Note” and “Revolving Notes” shall have the meaning set forth in
Section 3.1 of this Agreement, substantially in the form of Exhibit 3.1 attached
hereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Management Officers” shall mean the Chairman of the Board of Directors
of Teletouch and Chief Executive Officer of the Borrowers, the President and
Chief Operating Officer of the Borrowers and Chief Financial Officer of the
Borrowers.

 

“Slow Moving Inventory” shall mean (a) any SKU for which fewer than ten (10)
units have been sold in the prior ninety (90) day period, or (b) any SKU for
which there is Inventory in amounts greater than $300,000 (based upon the lower
of the aggregate cost or value of such SKU on hand) for which less than ten
percent (10%) of such SKU has turned over in the prior ninety (90) days.

 



20

 

 

“Solvent” shall mean, with respect to any Person on a particular date (taking
into account each Borrower’s rights and obligations under this Agreement and the
other Loan Documents, including, without limitation, any guarantees and any
contribution rights and obligations) that (i) the “present fair saleable value”
as a going concern of the property and assets of such Person is greater than the
amount of all “liabilities of such Person, contingent or otherwise,” as of such
date as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of insolvency of debtors, (ii) the
present fair saleable value (as determined in clause (i)) of the property and
assets of such Person is not less than the amount that will be required to pay
the liability of such Person on its debts as they become absolute and matured,
(iii) such Person is able to pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature, and (iv) such
Person has not incurred debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature.

 

“Subscriber Reserve” shall mean, as of any date, the product of 8% multiplied by
the number of Eligible Transfer Right Subscribers.

 

“Subsidiary” of any Person shall mean a corporation or other entity whose Equity
Interests having ordinary voting power (other than Equity Interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, or other Persons performing equivalent
functions for such entity, are owned, directly or indirectly, by such Person.
Unless otherwise expressly provided herein, reference to “Subsidiary or
“Subsidiaries” shall mean and be a reference to a direct or indirect Subsidiary
or Subsidiaries of Borrowers.

 

“Supplemental Availability Amount” means, as of any date of determination, the
amount set forth below for the applicable period indicated:

 

Period  Supplemental Availability Amount  Closing Date through May 8, 2013 
$400,000  May 9, 2013 through June 8, 2013  $300,000  June 9, 2013 through July
8, 2013  $200,000  July 9, 2013 and thereafter  $0 

 

in each case, reduced by any amounts paid by Borrowers pursuant to Section
2.3.2(e) hereof and applied to the Supplemental Availability Amount; provided,
however, that, notwithstanding the foregoing, upon the first to occur of the
following, the Supplemental Availability Amount shall be reduced to zero ($0):
(i) the date that the outstanding Supplemental Availability Amount is reduced to
zero ($0) by application of amounts required to be paid pursuant to Section
2.3.2(e) hereof; and (ii) consummation of the closing of the Fort Worth
Refinancing or any sale or disposition of the Fort Worth Property.

 

“Teletouch” shall have the meaning set forth in the preamble to this Agreement.

 



21

 

 

“Termination Event” shall mean (i) “reportable event” (as defined in ERISA) with
respect to any Pension Benefit Plan or Multiemployer Plan; (ii) the withdrawal
of a Borrower or any member of the Controlled Group from a Pension Benefit Plan
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent to
terminate a Pension Benefit Plan in a distress termination described in Section
4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to terminate a
Pension Benefit Plan or Multiemployer Plan; (v) any event or condition (a) which
would or could reasonably be expected to constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Benefit Plan or Multiemployer Plan, or (b) that would or could
reasonably be expected to result in termination of a Multiemployer Plan pursuant
to Section 4041A of ERISA; or (vi) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of a Borrower or any member of the
Controlled Group from a Multiemployer Plan.

 

“Term Loan” shall have the meaning set forth in Section 2.1.3 of this Agreement.

 

“Term Loan Closing Fee shall have the meaning set forth in Section 4.2.1 of this
Agreement.

 

“Term Loan Maturity Date” shall mean February 8, 2015.

 

“Term Loan Termination Date” shall mean the earlier of (i) the Term Loan
Maturity Date and (ii) termination of this Agreement pursuant to Section 14 of
this Agreement.

 

“Term Note” and “Term Notes” shall have the meaning set forth in Section 3.2 of
this Agreement, substantially in the form of Exhibit 3.2 attached hereto.

 

“Texas Tax Liability” shall mean the tax liability due and owing by PCI to the
State of Texas in the approximate amount of $789,000.00 (excluding interest and
penalties that would be assessed if Borrowers default on any terms of the Texas
Tax Settlement Agreement) incurred in connection with and as a result of the
state and local sales and use tax audit for the period from January 1, 2006
through October 31, 2009.

 

“Texas Tax Liability Reserve” shall mean an amount that Agent establishes in its
commercially reasonable discretion from time to time to reduce availability
under the Borrowing Base based upon the then outstanding and unpaid obligations
remaining under the Texas Tax Settlement Agreement.

 

“Texas Tax Settlement Agreement” shall mean that certain Settlement Agreement
dated as of January 10, 2013 between The Comptroller of Public Accounts of the
State of Texas and PCI, pursuant to which PCI paid a portion of the taxes due
and owing to the State of Texas and agreed to pay the Texas Tax Liability in
thirty-five (35) monthly payments of $22,000 and a final payment of $18,888.10,
attached hereto as Exhibit 1.4.

 

“Thermo Intercreditor Agreement” shall mean the subordination and intercreditor
agreement dated as of the date hereof made by Thermo Credit, LLC in favor of
Agent, attached hereto as Exhibit 1.5.

 



22

 

 

“Thermo Note” means that certain Amended and Restated Subordinated Promissory
Note dated as of the date hereof issued by the Borrowers in favor of Thermo
Credit, LLC, in the original principal amount of $3,022,000.00, attached hereto
as Exhibit 1.6.

 

“Tyler Property” shall mean the property owned in fee simple by Teletouch
located at 2121 Old Henderson Highway located in Smith County, Tyler, Texas.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York from time to time.

 

“Unused Commitment Fee” shall have the meaning set forth in Section 4.2.4 of
this Agreement.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

SECTION 2          COMMITMENTS OF LENDERS; BORROWING PROCEDURES; PAYMENTS.

 

2.1           Commitments. On and subject to the terms and conditions of this
Agreement, each of Lenders, severally and for itself alone, agrees to make loans
to Borrowers as follows:

 

2.1.1        Revolving Loans; Borrowing Base.

 

(a)          Subject to the terms and conditions of this Agreement and the other
Loan Documents, until the Revolving Credit Termination Date, each Lender,
severally and not jointly, agrees to make its Pro Rata Share of revolving loans
to Borrowers (the “Revolving Loans”) in an aggregate amount up to the Maximum
Revolving Loan Limit.

 

(b)          The obligations of Lenders to make Revolving Loans to Borrowers
hereunder are several and not joint and no Lender shall have any liability for
the failure of any other Lender to make any such Revolving Loans hereunder;
provided, however, that Agent shall be responsible for any Lender’s failure to
fund its Pro Rata Share of the Revolving Loans in accordance with Section
2.2.1(a) hereof, and Agent shall fund the Pro Rata Share of a Defaulting Lender
of any requested Revolving Loan within one (1) Business Day after the failure of
such Defaulting Lender to fund hereunder.

 

(c)           Borrowers, Lenders and Agent acknowledge and agree that the
portion of the outstanding Revolving Loans attributable to the Supplemental
Availability Amount included in the Borrowing Base shall at all times be deemed
to be a “first in and last out” tranche of the aggregate Revolving Loans made by
Lenders to Borrowers under this Agreement and, except as otherwise expressly
provided herein, shall be the last principal portion of Revolving Loans repaid
hereunder.

  



23

 

 

2.1.2       Maintenance of Restricted Cash; Repayment of Overadvances;
Overadvance Fees. Borrowers shall at all times maintain Net Cash in deposit
accounts subject to Account Control Agreements in favor of Agent (“Restricted
Cash”) in an amount sufficient to prevent an Overadvance. If at any time an
Overadvance occurs then Borrowers shall, without the necessity of demand by
Agent, pay to Agent such amount as may be necessary to eliminate such
Overadvance within one (1) Business Day after the date such Overadvance arises.
Agent shall apply amounts so repaid by Borrowers to the Revolving Loans in such
order as Agent shall determine in its sole discretion. Borrowers shall pay to
Agent, for the account of Lenders, a fee in the amount of one percent (1%) of
the amount of any Overadvance per day for every day the Overadvance exists
(“Overadvance Fee”).

 

2.1.4       Term Loans.

 

(a)          Subject to the terms and conditions of this Agreement, until the
Term Loan Termination Date, upon Borrowers’ request pursuant to Section 2.2
hereof and subject in all cases to the prior approval by the Lenders as provided
herein, Agent each Lender, severally and not jointly, may make its Pro Rata
Share of term loans to Borrowers (the “Term Loans”) up to the aggregate amount
of $2,000,000.00. The Term Loans shall be available to Borrowers in multiple
installments solely to finance the cost of Merchant Opportunities.
Notwithstanding anything to the contrary set forth in this Agreement, the making
of the Term Loans by Lenders to Borrowers under this Agreement shall be entirely
within the discretion of Lenders, and Lenders may elect not to approve any
request by Borrowers for the extension of a Term Loan (and the underlying
Merchant Opportunity proposed by Borrowers) for any reason and for no reason.
For the avoidance of doubt, the Term Loans are not a committed credit facility
by the Lenders hereunder.

 

(b)          The obligations of Lenders to make Term Loans to Borrowers
hereunder are several and not joint and no Lender shall have any liability for
the failure of any other Lender to make any such Term Loans hereunder.

  



24

 



 

2.2          Loan Procedures.

 

2.2.1        Revolving Loan Borrowing Procedures.

 

(a)          Borrowers shall give written notice to Agent substantially in the
form of Exhibit 2.2.1(a) attached hereto (each such written notice, a “Notice of
Revolving Credit Borrowing”) no later than 12:00 noon (New York time) at least
three (3) Business Days prior to any requested borrowing of a Revolving Loan.
Each Notice of Revolving Credit Borrowing shall specify the amount of any
proposed borrowing (which amount shall be in the minimum principal amount of
$100,000 and integral multiples of $50,000 in excess of such amount) and the
proposed borrowing date (it being agreed that Borrowers shall not request
Revolving Loans more frequently than twice each week, unless otherwise agreed by
Agent; provided that if Agent requires that the Revolving Loans be paid down
more frequently than twice each week pursuant to Section 2.3.1(b) hereof, then
Borrowers may request Revolving Loans as frequently as paid downs are required).
Notwithstanding the foregoing, however, no such request for a Revolving Loan
borrowing may be made at a time when a Default or an Event of Default exists or
would result after giving effect to such Revolving Loan. As an accommodation to
Borrowers, Agent may permit telephone requests for Revolving Loans and
electronic transmittal of instructions, authorizations, agreements or reports to
Agent by Borrowers (followed immediately by a written Notice of Revolving Credit
Borrowing). Agent shall have no liability to Borrowers for any loss or damage
suffered by any Borrower as a result of Agent’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically or electronically and purporting to
have been sent to Agent by Borrowers and Agent shall have no duty to verify the
origin of any such communication or the authority of the Person sending it,
except Agent shall be liable for acts or omissions that are grossly negligent
(as determined by a court of competent jurisdiction in a final non-appealable
judgment). Each such Notice of Revolving Credit Borrowing shall be effective
upon receipt by Agent and shall be irrevocable unless otherwise agreed to by
Agent and Borrowers in writing. Agent shall promptly notify Lenders of its
receipt of, and the details of, any such Notice of Revolving Credit Borrowing.
Unless Agent has been notified by a Lender that such Lender does not intend to
fund its Pro-Rata Share of any Revolving Loan, Agent shall not be required to
advance such funds on behalf of such Lender; provided, however, upon the failure
of a Lender to fund any such Revolving Loan the Agent shall within one (1)
Business Day fund such Lender’s Revolving Credit Commitment. If and to the
extent that a Lender does not settle with Agent as required under this
Agreement, such Defaulting Lender hereby agrees to repay to Agent forthwith on
demand such amount required to be paid by such Defaulting Lender to Agent,
together with interest thereon, for each day from the date such amount is made
available to Borrowers until the date such amount is repaid to Agent at the
interest rate applicable at such time for such Revolving Loans. In addition,
such Defaulting Lender shall pay an amount equal to one percent (1%) of the
amount that Defaulting Lender was required to be paid but was not paid by such
Defaulting Lender on a monthly basis until such time as such Defaulting Lender
is no longer a Defaulting Lender.

 

(b)          Each Borrower hereby irrevocably authorizes Agent (to the extent it
has received funds from Lenders in respect thereof) to disburse on the requested
date of borrowing the proceeds of each Revolving Loan requested by Borrowers, or
deemed to be requested by Borrowers, as follows: the proceeds of each Revolving
Loan requested under this Section 2.2.1 shall be disbursed by Agent in lawful
money of the United States of America in immediately available funds, in the
case of the initial borrowing, in accordance with the terms of the written
disbursement letter from Borrowers, and in the case of each subsequent
borrowing, by wire transfer or Automated Clearing House (ACH) transfer to such
bank account as may be agreed upon by Borrowers and Agent from time to time, or
elsewhere if pursuant to a written direction from Borrowers.

 

(c)          Each Borrower hereby authorizes Agent, in its sole discretion, to
charge any of such Borrower’s accounts or advance Revolving Loans to make any
payments of principal, interest, fees, costs or expenses due under this
Agreement or the other Loan Documents; it being acknowledged that Agent shall
use commercially reasonable efforts to notify Borrowers promptly after so
charging such account (but shall have no liability for failing to do so).

 

25

 

 

2.2.2        Term Loan Borrowing Procedures.

 

(a)          To the extent that the Lenders have approved a Merchant
Opportunity, and Borrowers desire to finance all or a portion of the costs of
such Merchant Opportunity with the proceeds of a Term Loan. Borrowers shall give
written notice to Agent substantially in the form of Exhibit 2.2.2(a) attached
hereto (each such written notice, a “Notice of Term Loan Borrowing”) no later
than 12:00 noon (New York time) at least three (3) Business Days prior to any
requested borrowing of a Term Loan. Agent shall promptly notify Lenders of its
receipt of, and the details of, any such Notice of Term Loan Borrowing. Unless
Agent has been notified by a Lender that such Lender does not intend to fund its
Pro-Rata Share of any Term Loan, Agent shall not be required to advance such
funds on behalf of such Lender; provided, however, upon the failure of a Lender
to fund any such Term Loan the Agent shall promptly fund such Lender’s portion
of the Term Loan within one (1) Business Day. If and to the extent that a Lender
does not settle with Agent as required under this Agreement, such Defaulting
Lender hereby agrees to repay to Agent forthwith on demand such amount required
to be paid by such Defaulting Lender to Agent, together with interest thereon,
for each day from the date such amount is made available to Borrowers until the
date such amount is repaid to Agent at the interest rate applicable at such time
for such Term Loan.

 

(b)          Each Borrower hereby irrevocably authorizes Agent (to the extent it
has received funds from Lenders in respect thereof) to disburse on the requested
date of borrowing the proceeds of each Term Loan requested by Borrowers in
lawful money of the United States of America in immediately available funds in
accordance with the terms of the written disbursement letter from Borrowers.

 

2.3          Repayments.

 

2.3.1        Repayments of Revolving Loans.

 

(a)          In addition to any other payments required to be made hereunder,
the Revolving Loans, all accrued and unpaid interest thereon, the Unused
Commitment Fee, and all other Obligations associated with the Revolving Loans
shall be due and payable in full in cash on the Revolving Credit Termination
Date. The Revolving Loans may at any time be voluntarily prepaid and, subject to
the terms hereof after credit of such prepayment as set forth below, reborrowed.
With the exception of the Exit Fee owing pursuant to Section 4.2.2 hereof and
the Yield Maintenance Fee owing pursuant to Section 4.2.3 hereof, there shall be
no prepayment fee or penalties associated with any prepayments (voluntary or
mandatory) of the Revolving Loans.

 

(b)          Except in connection with the voluntary termination of the
Revolving Credit Commitments, voluntary prepayments of the Revolving Loans may
only be made twice per week; provided, however, that Agent may, at its option
following the occurrence of an Event of Default that is continuing, require the
Revolving Loans to be paid down more frequently, including, without limitation
on a daily basis through the application of cash on hand in the Lockbox Account
and/or the Operating Account or any other accounts of the Borrowers.

 

(c)          Unless otherwise specified by Agent, all payments by Borrowers to
Agent and Lenders hereunder shall be made by wire transfer of immediately
available funds. Payments received by wire transfer no later than 2:00 P.M. EST
shall be deemed received and collected by Agent on the date of receipt. With
respect to any other payments received by Agent or any Lender in respect of the
Obligations, such items of payments shall be deemed received by Agent only upon
such funds being deemed collected. For purposes of determining collection of
such funds, with respect to (i) checks, such amounts shall be deemed collected
three (3) Business Days after receipt thereof by Agent in its account and (ii)
cash or other immediately available funds from collections of items of payment
and proceeds of any Collateral, such amounts shall be deemed collected (1)
Business Day after receipt thereof by Agent in its account.

 

26

 

 

2.3.2        Mandatory Prepayments.

 

(a)          Sales of Assets. Upon receipt of the Net Cash Proceeds of any Asset
Disposition by any Borrower (except for Excluded Asset Dispositions), Borrowers
shall apply the full amount of such Net Cash Proceeds to prepay the Loans as
follows: first, the Term Loans, to the extent if any Term Loans are then
outstanding, with such prepayment to be applied to scheduled amortization
payments on the Term Loans in the inverse order of maturity), and if no Term
Loans are then outstanding or such payment repays all of the then outstanding
Term Loans, then second, to prepay the Revolving Loans.

 

(b)          Issuance of Equity Interests or Debt. Upon receipt by any Borrower
of Net Cash Proceeds from the issuance of Equity Interests of any Borrower or
from the issuance of any Indebtedness of any Borrower (except for the proceeds
of Permitted Indebtedness (other than the Net Cash Proceeds received upon the
Fort Worth Refinancing (the “Fort Worth Refinancing Proceeds”)), Borrowers shall
apply the full amount of such Net Cash Proceeds to prepay the Loans as follows:
first, to the Term Loans, to the extent any Term Loans are then outstanding,
with such prepayment to be applied to scheduled amortization payments on the
Term Loans in the inverse order of maturity), and if no Term Loans are then
outstanding or such payment repays all of the then outstanding Term Loans;
second, to prepay the Revolving Loans.

 

(c)          Fort Worth Refinancing Proceeds. Upon completion of the Fort Worth
Refinancing and receipt by any Borrower of the Fort Worth Refinancing Proceeds,
Borrowers shall apply the full amount of such Fort Worth Refinancing Proceeds to
prepay the Loans and/or Thermo Note as follows:

 

(i)          First, to the extent that Borrower’s 30 Day Average Liquidity is
less than $500,000, the Fort Worth Refinancing Proceeds shall be applied to the
Revolving Loans in such amount so that after making such payment the Borrowers’
30 Day Average Liquidity is equal to $500,000;

 

(ii)         Second, (x) fifty percent (50%) of the remaining Fort Worth
Refinancing Proceeds (if any) shall be applied to any amounts outstanding under
the Thermo Note, and (y) fifty percent (50%) of such Fort Worth Refinancing
Proceeds shall be applied to the Revolving Loans until Borrower’s 30 Day Average
Liquidity is equal to $1,000,000;

 

(iii)        Third, any remaining Forth Worth Refinancing Proceeds may be
applied to any amounts outstanding under the Thermo Note; provided, however, in
no event shall the amounts applied to the Thermo Note on account of the Fort
Worth Refinancing Proceeds exceed $700,000; and

 

27

 

 

(iv)        If there are any excess Fort Worth Refinancing Proceeds after giving
effect to such payments set forth in this Section 2.3.2(c) on the Thermo Note
then such excess Fort Worth Refinancing Proceeds shall be applied to the Term
Loans, to the extent any Term Loans are then outstanding, with such prepayment
to be applied to scheduled amortization payments on the Term Loans in the
inverse order of maturity), and if no Term Loans are then outstanding or such
payment repays all of the then outstanding Term Loans; next to prepay the
Revolving Loans.

 

(d)          Casualty and Condemnation Proceeds. Upon receipt by any Borrower of
proceeds of any casualty loss or condemnation award and subject to the rights of
mortgage holders on the Fort Worth Property or Tyler Texas Property, Borrowers
shall apply such proceeds to prepay the Loans as follows: first, the Term Loans,
to the extent if any Term Loans are then outstanding, with such prepayment to be
applied to scheduled amortization payments on the Term Loans in the inverse
order of maturity), and if no Term Loans are then outstanding or such payment
repays all of the then outstanding Term Loans, then second, to prepay the
Revolving Loans in excess of amounts promptly applied to reinvest in, or
otherwise replace, repair or restore any such properties or assets; provided,
that if the proceeds resulting from any such casualty loss exceed $100,000,
Borrowers shall not be entitled to reinvest such proceeds without the consent of
Agent in its sole discretion.

 

(e)          Recouped Sale Tax Amounts.   Upon receipt by any Borrower of sales
tax amount relating to prior sales which are the subject of the Texas Tax
Liability, Borrower shall apply 100% of such amounts to repay the Revolving
Loans, such amounts to be applied to the Supplemental Availability Amount, until
reduced to zero ($0). For the avoidance of doubt, the only amounts required to
be paid by Borrowers to Agent and Lenders pursuant to this Section 2.3.2(e)
shall be amounts recouped by Borrower from customers on account of sales taxes
for sales previously made and for which Borrower has entered into the Texas Tax
Settlement Agreement. In no event shall sales tax amounts collected by Borrower
for current sales be paid and applied as provided in this Section 2.3.2.

 

2.3.3        Termination/Mandatory Reduction of Revolving Credit Commitments

 

(a)          Voluntary Termination of the Revolving Credit Commitments.
Borrowers may, at any time upon not less than five (5) Business Days prior
irrevocable notice to Agent, terminate, in its entirety but not less than its
entirety, the Revolving Credit Commitments and prepay the Revolving Loans,
without premium or penalty, other than payment of the Exit Fee due pursuant to
Section 4.2.2 hereof and the Yield Maintenance Fee, if any, due pursuant to
Section 4.2.3 hereof.

 

(b)          Reductions Applied Ratably. All reductions of the Revolving Credit
Commitments shall be applied to the Revolving Credit Commitments of each Lender
ratably in accordance with its Pro Rata Share.

 

2.3.4           Repayments of Term Loans. To the extent that any Term Loans are
outstanding hereunder, Borrowers shall repay the principal of such outstanding
Term Loans as determined by Borrowers and Lenders on a case-by-case basis. In
any event, the outstanding balance of principal of all Term Loans, all accrued
and unpaid interest thereon and all other Obligations relating to the Term Loans
shall be due and payable in full in cash on the Term Loan Termination Date.

 

28

 

 

2.3.5        Defaulting Lender.

 

(a)          Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Revolving Loans or Term Loans or (y) notifies either Agent or Borrowers that
it does not intend to make available its portion of any Revolving Loans or Term
Loans (if the actual refusal would constitute a breach by such Lender of its
obligations under this Agreement) (each, a “Lender Default”), all rights and
obligations hereunder of such Lender (a “Defaulting Lender”) and of the other
parties hereto shall be modified to the extent of the express provisions of this
Section 2.3.5 while such Lender Default remains in effect.

 

(b)          During the continuance of any Lender Default, advances shall be
made by each of Lenders which are not Defaulting Lenders (the “Non-Defaulting
Lenders”) based on their respective Commitment Percentages, and no Commitment
Percentage of any Lender or any Pro Rata Share of any Revolving Loans and/or
Term Loans required to be advanced by any Lender shall be increased as a result
of such Lender Default; provided, however, that Agent shall make advances for
such Defaulting Lender in order to satisfy such Defaulting Lender’s Revolving
Credit Commitment. Amounts received in respect of principal of any Revolving
Loans or Term Loans shall be applied to reduce the applicable Revolving Loans or
Term Loans of each Lender pro rata based on the aggregate of the outstanding
Revolving Loans or Term Loans of all Lenders at the time of such application;
provided, that, such amount shall not be applied to any Revolving Loans or Term
Loans of a Defaulting Lender at any time when, and to the extent that, the
aggregate amount of Revolving Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender’s Commitment Percentage of all Revolving Loans or Term
Loans, as applicable, then outstanding.

 

(c)          A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the other Loan Documents. All amendments, waivers and other
modifications of this Agreement and the other Loan Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Revolving Loans and/or Terms Loans, as applicable, outstanding.

 

(d)          Other than as expressly set forth in this Section 2.3.5, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.3.5 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the other Loan Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which Borrowers, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

29

 

 

(e)          In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement. Notwithstanding the foregoing, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender, and
except to the extent otherwise agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder, including, without limitation, any fee owed
by a Defaulting Lender pursuant to Section 2.2.(a) hereof, arising from that
Lender’s having been a Defaulting Lender.

 

2.3.6        Manner of Payments. Borrowers shall make all payments hereunder and
under the other Loan Documents by wire transfer in immediately available funds
of the United States free and clear of, and without deduction for, any taxes,
withholdings, setoff or counterclaim. If Borrowers shall be required to withhold
or deduct any taxes, withholdings, setoffs or counterclaims from any such
payment, such payment shall be adjusted upwards to reflect all withholdings or
deductions.

 

2.3.7        Application of Payments. Other than with respect to payments made
by Borrowers expressly with respect to interests, fees, and principal and,
notwithstanding the foregoing, at all times after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to apply payments
and proceeds received by it and Lenders to the Obligations in such order as
Agent may determine in its sole discretion.

 

SECTION 3                EVIDENCING OF REVOLVING LOANS AND TERM LOANS.

 

3.1          Revolving Notes. The Revolving Loans shall, in each Lender’s sole
discretion, be evidenced by one or more promissory notes in the form of Exhibit
3.1 attached hereto (collectively, the “Revolving Notes” and each a “Revolving
Note”). Each such Revolving Note shall have appropriate insertions and shall be
payable to the order of such Lender in a face principal amount equal to such
Lender’s Revolving Credit Commitment. However, if such Revolving Loans are not
so evidenced, such Revolving Loans may be evidenced solely by entries upon the
books and records maintained by Agent, which books and records shall be
conclusively presumed correct absent manifest error.

 

3.2          Term Notes. The Term Loans shall, in each Lender’s sole discretion,
be evidenced by one or more promissory notes in the form of Exhibit 3.2 attached
hereto (collectively, the “Term Notes” and each a “Term Note”). Each such Term
Note shall have appropriate insertions and shall be payable to the order of such
Lender in a face principal amount equal to such Lender’s Term Loan. However, if
such Term Loans are not so evidenced, such Term Loans may be evidenced solely by
entries upon the books and records maintained by Agent, which books and records
shall be conclusively presumed correct absent manifest error.

 

30

 

 

SECTION 4                INTEREST; FEES; CHARGES.

 

4.1          Interest Rate.

 

4.1.1        Interest Rate.

 

(a)          Except as otherwise expressly provided herein, each Revolving Loan
shall bear interest at the rate of fourteen percent (14.0%) per annum, payable
monthly in arrears in cash on the first Business Day of each month, upon any
prepayment of the Revolving Loans pursuant to Section 2.3.2 or 2.3.3 hereof and
on the Revolving Credit Termination Date, and calculated on the basis of a
360-day year.

 

(b)          The portion of the Revolving Loans attributable to the Supplemental
Availability Amount shall at all times bear interest at a rate per annum equal
to the rate payable pursuant to Section 4.1.3 below.

 

(c)          From the date of funding of any Term Loan until paid in full,
interest on the outstanding balance of such Term Loan shall bear interest at a
rate of interest per annum to be mutually agreed by Lenders and Borrowers at the
time of funding of such Term Loan. Unless otherwise agreed by Lenders and
Borrowers, any interest due on any Term Loan shall be calculated on the basis of
a 360-day year. Accrued cash interest shall be payable on the first Business Day
of each month and upon any prepayment of the Term Loans pursuant to Section
2.3.2 or 2.3.3 hereof, commencing with the month after the date of funding of
such Term Loans.

 

4.1.2        Interest Rate Adjustment. Interest payable on account of the
Revolving Loans hereunder shall be subject to adjustment based upon Borrowers
achieving or failing to achieve the minimum EBITDA amounts for the periods set
forth on Schedule 4.1.2 attached hereto. In the event that Borrowers achieve any
such EBITDA amount during the applicable period set forth on Schedule 4.1.2 then
the interest rate shall be adjusted downward by one percent (1%) and such
interest rate shall be applicable for the following three (3) month period,
provided that in no event shall the interest rate be less than eleven percent
(11%) per annum. In the event that the Borrowers fail to achieve such EBITDA
amount during the applicable period set forth on Schedule 4.1.2 then the
interest rate shall be adjusted upward by one percent (1%) and such interest
rate shall be applicable for the following three (3) month period, provided that
so long as no Event of Default has occurred and is continuing the interest rate
shall not exceed fourteen percent (14%) per annum. Upon the occurrence and
continuance of an Event of Default, the Default Rate for Revolving Loans shall
be calculated by using fourteen percent (14%) per annum as the rate otherwise
applicable to the Revolving Loans before increasing such rate to the Default
Rate.

 

Changes in the rate of interest payable on account of the Revolving Loans
hereunder resulting from Borrowers achieving or failing to achieve the minimum
EBITDA amounts for the periods set forth on Schedule 4.1.2 attached hereto shall
be made following delivery by Borrowers to Agent of Borrowers’ quarterly
financial statements for the fiscal quarter then ended, certified by the Chief
Financial Officer as provided in Section 7.4(ii) hereof, together with a
calculation, in reasonable detail, of Borrower’s cumulative EBITDA for the
applicable test period, in form and substance reasonably acceptable to the
Agent.

 

4.1.3        Default Rate. Upon the occurrence and during the continuance of (i)
any Default unless cured before it matures into an Event of Default, or (ii)
Event of Default, any amounts outstanding on account of any Revolving Loans or
any Term Loans shall bear interest at the rate equal to the rate otherwise
applicable thereto plus an additional six percent (6.0%) per annum (the “Default
Rate”) and shall be payable on demand. Overdue Obligations shall bear interest
as the Default Rate until paid in full in cash.

 

31

 

 

4.2          Fees and Charges. In addition to any other fees, costs or expenses
payable by Borrowers hereunder or under any other Loan Document, Borrowers
hereby agree to pay the following fees:

 

4.2.1        Closing Fee.

 

(a)          Borrowers hereby agree to pay to Agent, for the account of Lenders,
a closing fee in respect of the Revolving Loans (the “Revolving Loans Closing
Fee”) in an amount equal to $180,000, which Revolving Loans Closing Fee is fully
earned and due and payable in cash on the Closing Date.

 

(b)          Borrowers hereby agree to pay to Agent, for the account of Lenders,
a one-time closing fee in respect of any Term Loan (the “Term Loan Closing Fee”)
in an amount equal to 2.5% of such Term Loan on the date such Term Loan is
funded, which Term Loan Closing Fee shall be fully earned and due and payable on
such date; provided, that the maximum Term Loan Closing Fee payable hereunder
shall be $50,000.

 

4.2.2        Exit Fee. Borrowers hereby agree to pay to Agent, for the account
of Lenders, an exit fee in respect of the Revolving Loans and Term Loans (the
“Exit Fee”) as follows: (i) in respect of the Revolving Loans, in an amount
equal to one percent (1.0%) of then outstanding aggregate Revolving Credit
Commitments, which shall be payable on the Revolving Credit Termination Date,
and (ii) in respect of the Term Loans, in an amount equal to one percent (1.0%)
of the then outstanding Obligations related to the Term Loans, which shall be
payable on the Term Loan Termination Date.

 

4.2.3        Yield Maintenance Fee. In the event that the Revolving Loans are
prepaid and the aggregate Revolving Credit Commitments of the Lenders hereunder
are reduced or terminated for any reason, including, without limitation, upon
acceleration of the Obligations pursuant to Section 14.1 hereof, prior to the
Revolving Credit Maturity Date, Borrowers shall pay to Agent, for the account of
Lenders, a yield maintenance fee (the “Yield Maintenance Fee”), as follows:

 

(a)          If on the Revolving Credit Termination Date the amounts that
Borrower has theretofore paid to Lenders as interest on account of the Revolving
Loans is less than the Minimum Interest, then Borrowers shall pay to Agent, for
the account of Lenders, on the Revolving Loan Termination Date, a Yield
Maintenance Fee equal to the difference between (x) the Minimum Interest, and
(y) the aggregate amount of such interest and Unused Commitment Fees actually
paid by Borrower.

 

(b)          If in accordance with the terms and conditions hereof, the
Revolving Credit Maturity Date is extended until February 8, 2016 and the
amounts that Borrower has theretofore paid to Lenders during the period from
February 8, 2015 to February 8, 2016 as interest on account of the Revolving
Loans is less than the Minimum Interest for Extension, then Borrowers shall pay
to Agent, for the account of Lenders, on the Revolving Loan Termination Date, a
Yield Maintenance Fee equal to the difference between (x) the Minimum Interest
for Extension, and (y) the aggregate amount of such interest and Unused
Commitment Fees actually paid by Borrower.

 

32

 

 

4.2.4        Unused Commitment Fee. Borrowers shall pay to Agent, for the
ratable benefit of Lenders based on their Pro Rata Shares, a fee (the “Unused
Commitment Fee”) in an amount equal to (i) for the first $2,000,000 of the
Maximum Revolving Loan Limit, thirty-five basis points (0.35%) per calendar
month, plus (ii) for any remainder or balance of the Maximum Revolving Loan
Limit, twenty basis points (0.20%) per calendar month, on the average daily
excess of the Revolving Credit Commitments (other than with respect to a
Defaulting Lender), as adjusted pursuant to Section 2.3.3 hereof, over the sum
of the (i) the average daily outstanding principal balance of the Revolving
Loans during such period, plus (2) the Payroll Reserve, plus (3) the minimum
Availability required pursuant to Section 11.4 hereof; such Unused Commitment
Fee to be payable monthly in arrears on the first Business Day of each calendar
month and upon the Revolving Credit Termination Date. The Unused Commitment Fee
shall be calculated on the basis of a 30 day month.

 

4.2.5        Collateral Monitoring Fee. Borrowers shall pay to Agent, for its
own account, a collateral monitoring fee in the amount of $5,250 per month (the
“Collateral Monitoring Fee”), which Collateral Monitoring Fee shall be payable
monthly in advance on the first day of each calendar month; provided that (i)
after the occurrence and during the continuance of an Event of Default, or (ii)
if at any other time the rate set forth in Section 4.1.3 hereof applies, the
Collateral Monitoring Fee shall be $6,375 per month. It is agreed by the parties
that the Collateral Monitoring Fee was negotiated in the context of the overall
pricing of the credit facility and is an integral part of the Lender’s
commitment to lend.

 

4.2.6        Extension Fee for Revolving Loans. If in accordance with terms and
conditions hereof, the Revolving Credit Maturity Date is extended until February
8, 2016, then Borrowers shall pay to Agent, for the account of Lenders, an
extension fee in an amount equal to one percent (1.0%) of the sum of the
Revolving Credit Commitments (the “Extension Fee”), which Extension Fee shall be
due and payable on the date of any request by Borrowers to extend the Revolving
Credit Maturity Date.

 

4.2.7        Late Payment Fee. If any payment hereunder is not made on its due
date, Borrower will pay a late payment fee equal to $1,000.00. Nothing in the
preceding sentence shall affect Lender’s right to accelerate the amounts due
hereunder in the event of any default in the payment.

 

33

 

 

4.2.8        Costs and Expenses. Borrowers shall reimburse the Indemnified
Parties for (i) all reasonable out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses (for outside
counsel), incurred or to be incurred by Agent and Lenders in connection with the
(A) due diligence, negotiation, documentation and consummation of this
transaction among Borrowers and Agent and Lenders, including, without
limitation, public record searches and filings; (B) field exams and collateral
monitoring conducted by Agent or any Person at the direction of Agent, provided
that unless an Event of Default has occurred and is continuing, Borrower shall
not be responsible for the costs and expenses associated with more than one (1)
field exam per fiscal year; (C) engagement of any consultants, appraisers,
accountants, and other advisors by Agent or any Person at the direction of
Agent, provided that unless an Event of Default has occurred and is continuing,
Borrower shall not be responsible for the costs and expenses of such
consultants, appraisers, accountants, and other advisors in an amount not to
exceed $10,000.00 per fiscal year; (D) collateral reporting required pursuant to
Section 7 hereof, and (E) following the occurrence and during the continuance of
an Event of Default, a third party accountant or other consultant engaged by
Agent to monitor the Event of Default situation; and (ii) all reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees and
expenses (for outside counsel), incurred and to be incurred by Agent and Lenders
in connection with the (A) collection, protection or enforcement of any rights
in or to the Collateral; (B) collection of any Obligations; and (C)
administration, work-out, foreclosure, restructuring and/or enforcement of any
of Agent’s and/or any Lender’s rights under this Agreement or any other Loan
Documents.

 

4.3          Maximum Interest. It is the intent of the parties that the rate of
interest and other charges to Borrowers under this Agreement and the other Loan
Documents shall be lawful; therefore, if for any reason the interest or other
charges payable under this Agreement are found by a court of competent
jurisdiction, in a final determination, to exceed the limit which Agent or any
Lender may lawfully charge Borrowers, then the obligation to pay interest and
other charges shall automatically be reduced to such limit and, if any amount in
excess of such limit shall have been paid, then such amount shall be refunded to
Borrowers.

 

SECTION 5          COLLATERAL.

 

5.1          Security Interest in the Collateral.

 

5.1.1           Grant of Security Interest to Agent. To secure the prompt
payment and performance to Agent and each Lender of the Obligations, Borrowers
hereby each collaterally assigns, pledges and grants to Agent for its benefit
and for the ratable benefit of each Lender, a continuing first-priority security
interest in and to and Lien on all of their Collateral, whether now owned or
existing or hereafter acquired or arising and wherever located. Borrowers shall
promptly provide Agent with written notice of all commercial tort claims in
excess of $50,000, in the aggregate, such notice to contain the case title
together with the applicable court and a brief description of the claim(s). Upon
delivery of each such notice, Borrowers shall be deemed to hereby grant to Agent
a security interest and lien in and to such Commercial Tort Claims and all
proceeds thereof.

 

5.1.2           Other Security. Agent, in its sole discretion, but following not
less than twenty (20) days’ prior written notice to Borrowers (unless a Default
or Event of Default then exists, in which case, at any time), without waiving or
releasing any obligation, liability or duty of any Borrower under this Agreement
or the Loan Documents or any Event of Default, may at any time or times
hereafter, but shall not be obligated to, pay, acquire or accept an assignment
of any security interest, Lien, encumbrance or claim asserted by any Person in,
upon or against the Collateral. All sums paid by Agent in respect thereof and
all reasonable costs, fees and expenses including, without limitation,
reasonable attorney fees, all court costs and all other charges relating thereto
incurred by Agent shall constitute Obligations, payable by Borrowers to Agent
within five (5) days of Agent’s demand therefor.

 

34

 

 

5.1.3           Possessory Collateral. Promptly upon any Borrower’s receipt (but
in no event any later than one (1) Business Day after such Borrower’s receipt)
of any portion of the Collateral evidenced by an agreement, Instrument or
Document, including, without limitation, any Tangible Chattel Paper and any
Investment Property consisting of certificated securities, such Borrower shall
deliver the original thereof to Agent together with an appropriate endorsement
or other specific evidence of assignment thereof to Agent (in form and substance
acceptable to Agent). If an endorsement or assignment of any such items shall
not be made for any reason, Agent is hereby irrevocably authorized, as such
Borrower’s attorney and agent-in-fact, to endorse or assign the same on such
Borrower’s behalf.

 

5.1.4           Electronic Chattel Paper. To the extent that any Borrower
obtains or maintains any Electronic Chattel Paper, such Borrower shall create,
store and assign the record or records comprising the Electronic Chattel Paper
in such a manner that (i) a single authoritative copy of the record or records
exists which is unique, identifiable and except as otherwise provided in clauses
(iv), (v) and (vi) below, unalterable, (ii) the authoritative copy identifies
Agent as the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by Agent or its designated custodian, (iv) copies
or revisions that add or change an identified assignee of the authoritative copy
can only be made with the participation of Agent, (v) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy that
is not the authoritative copy and (vi) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

 

5.2          Perfection of Security Interest. Each Borrower shall take all
actions that may be necessary or desirable, or that Agent may reasonably
request, so as at all times to maintain the validity, perfection, enforceability
and priority of Agent’s first-priority security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i)
authenticating, executing and delivering to Agent such financing statements,
documents and other agreements and instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary or desirable by Agent
in its reasonable judgment), and (ii) do such other acts and things or cause
third parties to do such other acts and things as Agent may deem necessary or
desirable in its reasonable discretion in order to establish and maintain a
valid, attached and perfected security interest in the Collateral in favor of
Agent (free and clear of all other Liens, claims, encumbrances and rights of
third parties whatsoever, whether voluntarily or involuntarily created, except
Permitted Liens) to secure payment of the Obligations, and in order to
facilitate the collection of the Collateral; provided such acts or the execution
of any such documents or instruments by Borrowers shall not increase the
obligations of Borrowers or decrease their rights hereunder. Each Borrower
irrevocably hereby makes, constitutes and appoints Agent (and all Persons
designated by Agent for that purpose) as such Borrower’s true and lawful
attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments, without such Borrower’s
signature, and do such other acts and things as may be necessary to preserve and
perfect Agent’s first-priority security interest in the Collateral. By its
signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance reasonably satisfactory to
Agent (which statements may describe the collateral as “all assets” or a
description of similar import). All charges, expenses and fees Agent may incur
in doing any of the foregoing, and any local taxes relating thereto, shall be
charged to Borrowers as a Revolving Loan and added to the Obligations, or, at
Agent’s option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders not later than five (5) days following Agent’s demand
therefor. All Liens granted to Agent hereunder and under the Loan Documents and
all Collateral delivered to Agent hereunder and under the Loan Documents shall
be deemed to have been granted and delivered to Agent, for the benefit of Agent
and Lenders, to secure the Obligations.

 

35

 

 

5.3           Preservation of Collateral. Following the occurrence and during
the continuance of an Event of Default, in addition to the rights and remedies
set forth in Section 14 hereof, Agent in its commercially reasonable discretion:
(a) may at any time take such steps as Agent reasonably deems necessary to
protect Agent’s interest in and to preserve the Collateral, including, without
limitation, pay any amounts due and owing under the Texas Tax Settlement
Agreement, as Agent may deem appropriate; (b) may employ and maintain at any of
Borrowers’ premises a custodian who shall have full authority to do all acts
necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral, (d)
may use Borrower’ facilities or equipment for handling or removing the
Collateral; (e) shall have, and is hereby granted, a right of ingress and egress
to the places where the Collateral is located, and may proceed over and through
any of Borrower’ owned or leased property and (f) shall have all other rights of
a secured creditor under the UCC and other applicable laws; notwithstanding the
foregoing, any costs or losses incurred as a result of the gross negligence or
willful misconduct of Agent or Lenders (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in taking the actions noted in
clauses (a)-(f) above shall not be the responsibility of Borrowers. Borrowers
shall, and shall cause each of their Subsidiaries to, cooperate fully with all
of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct. All of Agent’s expenses of
preserving the Collateral, including but not limited to any expenses relating to
the bonding of a custodian, shall be charged to Borrowers as a Revolving Loan
and added to the Obligations.

 

5.4           Disposition of the Collateral. Borrowers shall safeguard and
protect all the Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except as otherwise expressly
permitted hereby.

 

36

 

 

SECTION 6            COLLECTIONS; CASH MANAGEMENT

 

6.1           Collections; Cash Management.

 

(a)          Each Borrower shall direct all of its Account Debtors to make all
payments on Accounts directly to a post office box (a “Lock Box” and
collectively, the “Lockboxes”), and will cause such payments to be deposited
into a specified deposit account (a “Lock Box Account” and collectively, the
“Lock Box Accounts”), each of which shall be subject to an Account Control
Agreement by and between Agent and the applicable depository bank (a “Depository
Bank”). Borrowers shall not deposit or direct any Account Debtor or other
obligor to deposit remittance of any Account to any other lock box or Deposit
Account not subject to an Account Control Agreement by and between Agent and the
applicable Depository Bank. Each Borrower agrees to pay all reasonable fees,
costs and expenses in connection with opening and maintaining the Lock Boxes and
Lock Box Accounts. All such fees, costs and expenses of maintaining the Lock
Boxes and Lock Box Accounts if not paid when due by Borrowers, may be paid by
Agent and in such event all amounts paid by Agent shall constitute Obligations
hereunder which shall be payable to Agent by Borrowers upon demand. If a
Borrower, any Affiliate or Subsidiary, any shareholder, officer, director,
employee or agent of a Borrower or any Affiliate or Subsidiary, or any other
Person acting for or in concert with a Borrower shall receive any monies,
checks, notes, drafts or other payments relating to or as Proceeds of Accounts
or other Collateral, such Borrower and each such Person shall receive all such
items in trust for Agent and, immediately upon receipt thereof, shall remit the
same (or cause the same to be remitted) in kind to the Lock Boxes or the Lock
Box Accounts. Each Borrower agrees that all payments made to the Lock Boxes,
Lock Box Accounts or otherwise received by Agent, whether in respect of the
Accounts or as Proceeds of other Collateral or otherwise, will be applied on
account of the Revolving Loans and other Obligations in accordance with Section
2.3.1 hereof or as otherwise directed by Agent.

 

(b)          Agent and each Depository Bank shall enter into an Account Control
Agreement, in form and substance acceptable to Agent, in which such Depository
Bank shall agree (i) that the amounts on deposit in the Lock Box Account,
Borrowers’ operating account (the “Operating Account”) or other deposit accounts
are under the control of Agent, (ii) to follow the instructions of Agent with
respect to the disposition of funds in the Lock Boxes, the Lock Box Accounts,
Operating Account or other deposit accounts without further consent from any
Borrower, (iii) that it has no right to setoff against the Lock Boxes, the Lock
Box Accounts, the Operating Account, other deposit account or against any other
account maintained by such Depository Bank, and (iv) that upon notice from Agent
(a “Cash Sweep Instruction”) that it shall wire or otherwise transfer to Agent
in immediately available funds, in a manner satisfactory to Agent, funds
deposited in the Lock Box Accounts, Operating Account or other deposit account
on a daily basis as such funds are collected or as otherwise directed by Agent.
For the avoidance of doubt, Agent agrees not to deliver any Cash Sweep
Instruction unless and until an Event of Default shall have occurred and is
continuing at the time of the giving of such instruction. Furthermore, upon (i)
the Agent delivering a Cash Sweep Instruction and the subsequent cure by
Borrowers or waiver by Agent of the Event(s) of Default that resulted in Agent
delivering such Cash Sweep Instruction initiating Agent’s requirement of a daily
sweep of funds deposited in the Lock Box Account pursuant to Section 2.3.1(b),
the Agent shall continue to direct the daily sweep of funds in the Lock Box
Accounts for as long as it shall require; provided, however, so long as no Event
of Default has occurred or is continuing and subject to terms and conditions of
this Agreement, the Lenders shall be required to make Revolving Loans in
accordance with the terms herein.

 

37

 

 

(c)          All checks, drafts, instruments and other items of payment or
Proceeds of Collateral shall be endorsed by the applicable Borrower and
deposited into the Lock Box Account or other deposit account subject to an
Account Control Agreement by and between Agent and the applicable Depository
Bank, and, in the event that endorsement of any such item shall not be made for
any reason, Agent is hereby irrevocably authorized to endorse the same on such
Borrower’s behalf. For the purpose of this Section 6.1, each Borrower
irrevocably hereby makes, constitutes and appoints Agent (and all Persons
designated by Agent for that purpose) as such Borrower’s true and lawful
attorney and agent-in-fact (i) to endorse such Borrower’s name upon said items
of payment and/or Proceeds of Collateral and upon any Chattel Paper, Document,
Instrument, invoice or similar document or agreement relating to any Account of
such Borrower or Goods pertaining thereto; (ii) to take control (other than by
virtue of having in place Account Control Agreements with respect thereto which
shall be permitted at all times) in any manner of any item of payment or
Proceeds thereof and (iii) to have access to any lock box or postal box into
which any of such Borrower’s mail is deposited, and open and process all mail
addressed to such Borrower and deposited therein.

 

(d)          If a Depository Bank fails to timely enter into or refuses to enter
into an Account Control Agreement reasonably acceptable to Agent, then Borrowers
shall, upon Agent’s request (i) open applicable depository accounts or a lock
box at a different financial institution acceptable to Agent, and which has
become party to an Account Control Agreement, (ii) direct all Account Debtors to
make payment to such account or lock box (and cease making payment to such Lock
Box or Lock Box Account), and (iii) shall close such Lock Box, such Lock Box
Account and the Operating Account, in each case, within thirty (30) days of
Agent’s demand therefor.

 

(e)          Following the occurrence and during the continuation of an Event of
Default and at Agent’s request and upon thirty (30) days written notice,
Borrowers shall move any Lock Box, any Lock Box Account and the Operating
Account to Agent’s designated financial institution and thereafter use such
designated financial institution as its cash management bank.

 

(f)          Agent may, at any time and from time to time after the occurrence
and during the continuance of an Event of Default, whether before or after
notification to any Account Debtor and whether before or after the maturity of
any of the Obligations, (i) enforce collection of any Borrowers’ Accounts or
other amounts owed to any Borrower by suit or otherwise; (ii) exercise all of a
Borrower’s rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to such Borrower; (iii) surrender, release or
exchange all or any part of any Accounts or other amounts owed to a Borrower, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
a Borrower or other amount owed to a Borrower upon such terms, for such amount
and at such time or times as Agent deems advisable; (v) prepare, file and sign a
Borrower’s name on any proof of claim in bankruptcy or other similar document
against any Account Debtor or other Person obligated to such Borrower; and (vi)
do all other acts and things which are necessary, in Agent’s sole discretion, to
fulfill a Borrower’s obligations under this Agreement and to allow Agent to
collect the Accounts or other amounts owed to such Borrower. In addition to any
other provision hereof, Agent may at any time after the occurrence and during
the continuance of an Event of Default, at Borrowers’ expense, notify any
parties obligated on any of the Accounts to make payment directly to Agent of
any amounts due or to become due thereunder.

 

38

 

 

SECTION 7COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

 

7.1           Borrowing Base Reports. Borrowers shall at all times provide Agent
with access to an online portal or other electronic means of reporting
reasonably satisfactory to the Agent (“On Line Access”) which shall contain
information relating to the elements of the Borrowing Base and calculation
thereof in no less detail than the information required to be supplied pursuant
to Borrowing Base Certificates. Borrowers shall, (i) no less than three (3)
times per week, certify to Agent by electronic mail or other means mutually
agreed by Borrowers and Agent that all information provided to Agent through On
Line Access (including, without limitation, the calculation of the Borrowing
Base) is true, correct and complete in all material respects, and (ii) no less
frequently than weekly, on a Business Day to be agreed by the Borrowers and the
Agent, deliver to Agent a signed Borrowing Base Certificate which shall include,
without limitation, a calculation of the Borrowing Base and, if requested by
Agent, accompanied by copies of Borrowers’ sales journals, cash receipts
journals and credit memo journals for the relevant period. Each certification
regarding On Line Access shall be deemed to include, and each Borrowing Base
Certificate shall include a certification by Borrowers as to the truth and
accuracy of the representations and warranties set forth in Section 8 hereof and
elsewhere in the Loan Documents. Notwithstanding the foregoing to the contrary,
the failure of the Borrowers to deliver electronic certification regarding On
Line Access as required pursuant to clause (i) above shall not constitute a
Default or Event of Default hereunder unless Borrowers fail to deliver such
electronic certification two (2) times in any weekly period.

 

7.2           Collected Cash Balance Reports and Electronic Account Access.
Borrowers shall either (i) deliver to Agent each Business Day, no later than
2:00 pm (New York time), a report detailing the collected cash balances in each
Lock Box Account and Operating Account, or (ii) shall direct its Depository Bank
to permit Agent online access to each Lock Box Account, the Operating Account
and any other depository accounts maintained by Borrowers.

 

7.3           Monthly Reports. Borrowers shall deliver to Agent, in addition to
any other reports, as soon as practicable and in any event: (i) within fifteen
(15) days after the end of each calendar month, (A) a detailed trial balance of
Accounts aged per invoice date, in form and substance reasonably satisfactory to
Agent including, without limitation, the names and addresses of all Account
Debtors, and (B) a summary and detail of accounts payable (such Accounts and
accounts payable divided into such time intervals as Agent may request),
including a listing of any held checks; (ii) within fifteen (15) days after the
end of each calendar month, the general ledger inventory account balance and a
perpetual inventory report in form and substance reasonably satisfactory to
Agent; and (iii) at Agent’s request, a report detailing all Affiliate balances
arising from Affiliate transactions that occurred in the prior month’s period
including, without limitation, all intercompany loans, loans to other
Affiliates, employees and other Persons and sales and purchases to and from any
Affiliate.

 

39

 

 

7.4           Financial Statements. Borrowers shall deliver to Agent the
following financial information, all of which shall be prepared in accordance
with GAAP consistently applied (other than in the case of internally prepared
financial statements, for the absence of footnotes):

 

(i)          no later than thirty (30) days after each calendar month, for the
month and year to date period then ending, copies of financial statements
prepared internally and in form substantially similar to those delivered to
Agent pursuant to Section 12.1(g)(ii) hereof prior to the Closing Date,
including, without limitation, balance sheets and statements of income and cash
flow of Borrowers and their Subsidiaries, on a consolidated basis, certified by
the Chief Financial Officer of Borrowers, as fairly presenting the financial
condition of Borrowers as of the date or for the periods covered thereby,
together with a comparison of results to the Business Plan;

 

(ii)         no later than forty-five (45) days after the end of each fiscal
quarter, for the fiscal quarter and fiscal year-to-date period then ending,
copies of internally prepared financial statements, including, without
limitation, balance sheets and statements of income, retained earnings and cash
flow, of Borrowers and their Subsidiaries, on a consolidated basis and certified
by the Chief Financial Officer of Borrowers as fairly presenting the financial
condition of Borrowers as of the date or for the periods covered thereby,
together with (1) a comparison of results to the Business Plan, (2) a
reconciliation (by month) of the actual results for each month included in such
fiscal quarter to the Business Plan for such months, and (3) a written
discussion, analysis and comparison to the results of corresponding period of
the results of operation for such fiscal quarter and fiscal year to date period
covered by such financial statements from the Chief Financial Officer of
Borrowers, in such detail as shall be reasonably acceptable to Agent;

 

(iii)        no later than ninety (90) days after the end of each fiscal year,
audited annual financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow, of Borrowers
and their Subsidiaries, on a consolidated basis, including footnotes and year
end intercompany adjustments and certified by the Chief Financial Officer of
Borrowers as fairly presenting the financial condition of Borrowers as of the
date or for the periods covered thereby, together with an unqualified opinion by
independent certified public accountants selected by Borrowers and reasonably
satisfactory to Agent together with (A) a comparison of results to the Business
Plan and (B) a written discussion, analysis and comparison to the results of
corresponding period of the results of operation for such fiscal quarter and
fiscal year to date period covered by such financial statements from the Chief
Financial Officer of Borrowers, in such detail as shall be reasonably acceptable
to Agent. Such financial statements shall be accompanied by copies of any
management letters sent to Borrowers by such accountants.

 

40

 

 

(iv)        Promptly after such materials become publicly available or are
required to be filed by Teletouch, copies of all periodic and other reports,
proxy statements and other materials filed by Teletouch with any securities
regulatory agency having jurisdiction over Teletouch or any securities exchange
upon which any securities of Teletouch are listed, or which are distributed by
Teletouch to the holders of its publicly listed or traded Equity Interests or
Indebtedness.

 

7.5           Business Plan. Attached hereto as Exhibit 7.5 is Borrower’s
initial Business Plan, which was prepared in good faith, based upon reasonable
assumptions, and reflecting recent performance trends in a manner consistent
with Borrowers’ past practices, and believed by Borrowers and the Senior
Management Officer to be achievable in light of the circumstances at such time
and was approved by the Agent. No later than (i) thirty (30) days prior to each
fiscal year end, drafts of Borrowers’ projected balance sheet, income statement
and statement of cash flows for each month of the next fiscal year, and (ii)
fifteen (15) days prior to each fiscal year end, final versions of Borrowers’
projected balance sheet and income statement and statement of cash flows for
each month of the next fiscal year, each certified by the Chief Financial
Officer of Borrowers as having been prepared in good faith, based upon
reasonable assumptions, and reflecting recent performance trends in a manner
consistent with Borrowers’ past practices, and believed by Borrowers and the
Senior Management Officers to be achievable in light of the circumstances at
such time, and accompanied by a statement of assumptions and detailed supporting
schedules and information, all of which shall be acceptable to Agent in its
reasonable discretion (each such set of final projections approved by Agent as
hereinafter provided being referred to herein as the “Business Plan”); provided,
however, for the fiscal year ended May 31, 2014, the Borrower shall only deliver
updated projections for the months ended March 31, 2014, April 30, 2014 and May
31, 2014 as the initial Business Plan attached as Exhibit 7.5 contains the
projections for the initial nine months of fiscal year ended May 31, 2014. Agent
shall, within ten (10) Business Days following receipt of Borrowers’ projections
delivered pursuant to the foregoing clause (ii), inform Borrowers whether such
projections are acceptable to Agent (which approval shall be granted or withheld
in Lender’s sole but reasonable discretion) and, to the extent approved by
Agent, such projections shall be deemed to be Borrowers’ current “Business Plan”
for all purposes of this Agreement. Borrowers will promptly notify Agent in
writing of any material payment, liability or other matter or circumstance which
causes (or could reasonably be expected to cause) a material deviation in
Borrowers’ actual financial performance from Borrowers’ projected performance
set forth in the Business Plan, including, without limitation, any fact or
circumstance which causes, or reasonably could be expected to cause, any
assumption on which the Business Plan is based to no longer be true, correct or
accurate in any material respect.

 

7.6           Other Information. Promptly following request therefore by Agent,
such other business or financial data, reports, appraisals and projections
regarding Borrowers or any of their Subsidiaries as Agent may request.

 

SECTION 8          REPRESENTATIONS AND WARRANTIES.

 

To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make the Revolving Loans and Term Loans, Borrowers hereby represent and
warrant to Agent and Lenders, which representations and warranties (whether
appearing in this Section 8 or elsewhere) shall be true at the time of the
execution of this Agreement and shall survive the execution and delivery of this
Agreement, and shall be remade by Borrowers at the time each Revolving Loan and
Term Loan is made pursuant to this Agreement.

 

41

 

 

8.1           Financial Statements and Other Information. The financial
statements and other information delivered or to be delivered by Borrowers to
Agent at or prior to the date of this Agreement (other than the projections
contained in the Business Plan) or at any time thereafter present fairly in all
material respects the financial condition of Borrowers as of the dates and for
the periods covered thereby. All written information furnished by Borrowers is
true and correct in all material respects as of the date with respect to which
such information was furnished. The Business Plan delivered to Agent pursuant
Section 12.1(f) hereof, has been prepared by the Senior Management Officers of
Borrowers, is based on underlying assumptions which provide a reasonable basis
for the projections contained therein and reflects Borrowers’ reasonable and
good faith estimates based on present circumstances of the most likely set of
conditions and course of action for the projected period; it being understood
that such projections are by their nature prospective and contingent on a wide
range of factors that are outside Borrowers’ control and that actual results may
vary significantly.

 

8.2           Locations. The office where each Borrower keeps its books, records
and accounts (or copies thereof) concerning the Collateral, each Borrower’s
jurisdiction of organization, organizational identification number, principal
place of business and all other places of business, locations of Collateral and
post office boxes, account numbers and locations of bank accounts are as set
forth in Schedule 8.2 attached hereto and at other locations of which Agent has
been advised by Borrowers in accordance with Section 9.2 hereof. The Collateral,
including, without limitation, the Equipment is kept, or, in the case of
vehicles, based, only at the addresses set forth in Schedule 8.2 attached
hereto, or at which Agent has been advised by Borrowers in writing in accordance
with Section 9.2 hereof.

 

8.3           Loans by Borrowers. Except as set forth on Schedule 8.3 attached
hereto as of the Closing Date, no Borrower has made any loans or advances to any
other Borrower, Affiliate or other Person except for advances made after the
Closing Date and permitted hereunder.

 

8.4           Accounts. Each Account which a Borrower shall classify as an
Eligible Account or Eligible Pre-Bill Cellular Account shall, as of the time
when such classification is made, conform in all respects to the requirements of
such classification as set forth in the definition of “Eligible Account” or
“Eligible Pre-Bill Cellular Account”, respectively, as set forth herein and as
otherwise established by Agent from time to time; provided, however, that the
inadvertent and unintentional reporting of Accounts as Eligible Accounts that
are not Eligible Accounts or Eligible Pre-Bill Cellular Accounts that are not
Eligible Pre-Bill Cellular Accounts in an amount not in excess of 1.00% of the
aggregate of all Eligible Accounts or Eligible Pre-Bill Accounts, respectively,
shall not be deemed in and as of itself to constitute an Event of Default
hereunder. Promptly upon discovery of any such inadvertent and unintentional
reporting, Borrowers agree to provide a revised Borrowing Base Certificate and
additional collateral reporting as requested by Agent.

 

42

 

 

8.5           Liens. Each Borrower is the lawful owner of all Collateral
purportedly owned or acquired by such Person, and such Collateral is free from
all Liens, claims, security interests and encumbrances whatsoever, whether
voluntarily or involuntarily created and whether or not perfected, other than
the Permitted Liens.

 

8.6           Organization, Authority and No Conflict. Each Borrower is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing in its jurisdiction of organization, the state
organizational identification number, if any, for each Borrower is set forth on
Schedule 8.6 attached hereto, and each Borrower is duly qualified and in good
standing in all jurisdictions where the failure to be so qualified would have a
Material Adverse Effect. Each Borrower has the right and power and is duly
authorized and empowered to enter into, execute and deliver this Agreement and
the other Loan Documents to which it is a party and perform its obligations
hereunder and thereunder. The execution, delivery and performance by each
Borrower of this Agreement and the other Loan Documents to which it is a party
does not conflict with the provisions of the organizational documents of such
Person, any material statute, regulation, ordinance or rule of law, or any
material agreement, contract or other document which is binding on such Person,
and each such Person’s execution, delivery and performance of this Agreement and
the other Loan Documents shall not result in the imposition of any lien or other
encumbrance upon any of such Person’s property under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument by which such Person or any of its property may be bound or affected.

 

8.7           Litigation. Except as set forth in Schedule 8.7 attached hereto,
there are no actions or proceedings which are pending or, to any Borrower’s
knowledge, threatened against any Borrower or any of its Subsidiaries which
would have or could reasonably be expected to have a Material Adverse Effect,
and promptly upon any Borrower becoming aware of any such pending or threatened
action or proceeding (but in no event any later than three (3) Business Days
after becoming aware of such action or proceeding), such Borrower shall give
written notice thereof to Agent. No Borrower has any Commercial Tort Claims
pending other than those set forth on Schedule 8.7 attached hereto.

 

8.8           Compliance with Laws and Maintenance of Permits. Except as set
forth in Schedule 8.8 attached hereto, each Borrower and its Subsidiaries has
obtained all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect. Each Borrower and its Subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety) the failure to comply
with which would have a Material Adverse Effect.

 

8.9           Names and Trade Names. Each Borrower’s name as it appears on its
official filing in its jurisdiction of incorporation or organization is as set
forth on Schedule 8.9 attached hereto, and no Borrower uses or has, within the
past five (5) years, used any other corporate name, trade names, assumed names,
fictitious names or division names in the operation of its business, except as
set forth on Schedule 8.9 attached hereto.

 

43

 

 

8.10         Enforceability. This Agreement and the Loan Documents to which any
Borrower is a party to are the legal, valid and binding obligations of such
Borrower and are enforceable against such Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

8.11         Solvency. Subject to the facts and assumptions set forth in
Schedule 8.11 attached hereto, after reasonable exercise of each Borrower's
business judgment each Borrower is, after giving effect to the transactions
contemplated hereby, Solvent.

 

8.12         Indebtedness. (i) As of the Closing Date, except for the
Obligations and other Indebtedness as set forth on Schedule 8.12 attached hereto
and (ii) at any time after the Closing Date, except for the Obligations and
other Indebtedness permitted under Section 10.2 hereof, no Borrower or any of
its Subsidiaries is obligated (directly or indirectly), for any loans or other
Indebtedness.

 

8.13         Margin Regulations. No Borrower is engaged, or will engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U. No part
of the proceeds of any advance will be used for “purchasing” or “carrying”
“margin stock” as defined in Regulation U.

 

8.14         Investment Company Act. No Borrower nor any Subsidiary thereof is
an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, nor is it controlled by such a
company.

 

8.15         Disclosure. No representation or warranty made by Borrowers in this
Agreement, any of the other Loan Documents, or in any financial statement,
report, certificate or any other document furnished in connection herewith or
therewith contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not misleading
in any material respect. There is no fact known to any Borrower or which
reasonably should be known to any Borrower which Borrowers have not disclosed to
Agent in writing with respect to this Agreement or the other Loan Documents
which would have or could reasonably be expected to have a Material Adverse
Effect.

 

8.16         Subsidiaries and Affiliates. Except as set forth on Schedule 8.16
attached hereto, no Borrower has any corporate parent, Subsidiaries or other
Affiliates. No Borrower is engaged in any joint venture or partnership with any
other Person in which such Borrower owns any Equity Interest in any such joint
venture or partnership. Schedule 8.16 attached hereto sets forth a complete and
accurate listing and organizational structure of Borrowers and all of their
Subsidiaries as of the Closing Date.

 

8.17         Employee Matters. There are no controversies pending or, to
Borrower’s knowledge, threatened between any Borrower or any of its Subsidiaries
and any of its respective employees, agents or independent contractors other
than controversies arising in the ordinary course of business and which would
not, in the aggregate, have or could reasonably be expected to have a Material
Adverse Effect and each Borrower is in compliance in all material respects with
all federal and state laws respecting employment and employment terms,
conditions and practices.

 

44

 

 

8.18         Intellectual Property.

 

(a)          All (i) patents, pending patent applications, mark registrations,
pending mark applications, copyright registrations, pending copyright
applications, registered design rights, material trade names, assumed name
registrations and domain-name registrations owned by any Borrower or any
Subsidiary thereof which is licensed to any Borrower or any Subsidiary thereof,
(ii) license agreements (except for form license agreements to commercially
available computer programs) and any such patents and trademarks used under
license by any Borrower or any of its Subsidiaries, and (iii) Intellectual
Property Claims of any Person having any rights under clauses (i) or (ii) above
are set forth on Schedule 8.18 attached hereto. All such registrations and
applications set forth on Schedule 8.18 attached hereto have been duly
registered or filed with all appropriate Governmental Authorities.

 

(b)          All Intellectual Property owned by Borrowers and their Subsidiaries
and, to the knowledge of Borrowers, licensed to Borrowers and their
Subsidiaries, is valid. There is no objection to or pending challenge to the
validity of any Intellectual Property owned by Borrowers and their Subsidiaries,
and to the knowledge of Borrowers licensed to Borrowers and their Subsidiaries,
and no Borrower is aware of any grounds for any challenge. Each item of
Intellectual Property owned by Borrowers and their Subsidiaries and set forth on
Schedule 8.18 attached hereto consists of original material or property
developed by such Borrower’s employees in the scope of their employment or was
lawfully acquired by such Borrowers from the proper and lawful owner thereof.

 

(c)          To the knowledge of each Borrower, no Person is or has been
infringing, misappropriating, or otherwise violating the Intellectual Property
owned by any Borrower or owned by any of its Subsidiaries and licensed to such
Borrowers or Subsidiaries.

 

(d)          Except as set forth on Schedule 8.18 attached hereto, to the
knowledge of Borrowers, the operation of the business of Borrowers and their
Subsidiaries does not infringe any material third-party intellectual-property
rights. The Intellectual Property owned or used under license by Borrowers
otherwise constitutes all of the intellectual property rights that are necessary
for the operation of each of their respective businesses.

 

(e)          With respect to all software used by Borrowers (other than
commercially available, off-the-shelf software), the applicable Borrower is in
possession of all source and object codes related to each piece of software or
is the beneficiary of a source code escrow agreement, each such source code
escrow agreement being listed on Schedule 8.18 attached hereto.

 

8.19         Tax Returns. Each Borrower’s federal tax identification number is
set forth on Schedule 8.19 attached hereto. Except as set forth on Schedule 8.19
attached hereto, each Borrower and its Subsidiaries has filed all federal, and
all material state and local tax returns and other reports it is required by law
to file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable other than those being properly contested by diligent
proceedings and in respect of which adequate reserves are maintained on its
books and records and no Lien has been filed of record. The provision for taxes
on the consolidated books of Borrowers is adequate for all years not closed by
applicable statutes, and no Borrower has any knowledge of any material
deficiency or additional assessment raised in writing in connection therewith
not provided for on its books.

 

45

 

 

8.20         Environmental Matters. No Borrower or any of its Subsidiaries has
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner which at any time violates in any material respect
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder and the operations of each such Person comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other Person, nor is any pending, or
to the best of Borrowers’ knowledge, threatened with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Borrower or any of its Subsidiaries or the release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects any Borrower or any of its Subsidiaries or any of their
respective businesses, operations or assets or any properties at which any such
Person has transported, stored or disposed of any Hazardous Materials, except
for such as would not have or could not reasonably be expected to have a
Material Adverse Effect. No Borrower or any of its Subsidiaries has any material
liability (contingent or otherwise) in connection with a release; spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

 

8.21         ERISA Matters. No Borrower or any member of the Controlled Group
maintains or contributes to any Pension Benefit Plan or Multiemployer Plan other
than those listed on Schedule 8.21 attached hereto.

 

(i)          No Pension Benefit Plan has incurred any “accumulated funding
deficiency,” as defined in Section 302(a)(2) of ERISA and Section 412(a) of the
Code, whether or not waived, and each Borrower and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA in respect of each Pension Benefit Plan;

 

(ii)         each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code;

 

(iii)        neither any Borrower nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no material premium payments which have become due which are unpaid;

 

(iv)        no Pension Benefit Plan has been terminated by the plan
administrator or sponsor thereof or by the PBGC, and there is no occurrence
which would or could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Benefit Plan;

 

46

 

 

(v)         at this time, the current value of the assets of each Pension
Benefit Plan exceeds the present value of the accrued benefits and other
liabilities of such Pension Benefit Plan and neither Borrower nor any member of
the Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;

 

(vi)        neither any Borrower nor any member of the Controlled Group has
breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan;

 

(vii)       neither any Borrower nor any number of the Controlled Group has
incurred any material liability for any excise tax arising under Section 4972 or
4980B of the Code, and no fact exists which could give rise to any such
liability;

 

(viii)      neither any Borrower nor any number of the Controlled Group nor any
fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Pension Benefit Plan which is subject to ERISA;

 

(ix)         Each Borrower and each member of the Controlled Group has made all
required contributions due and payable with respect to each Pension Benefit Plan
or Multiemployer Plan;

 

(x)          there exists no event described in Section 4043(b) of ERISA, for
which the thirty (30) day notice period has not been waived;

 

(xi)         neither any Borrower nor any member of the Controlled Group has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than employees or former employees of Borrowers and
any member of the Controlled Group;

 

(xii)        neither any Borrower nor any of its Subsidiaries maintains or
contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code;

 

(xiii)       neither any Borrower nor any member of the Controlled Group has
withdrawn, completely or partially, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 that has
not been satisfied in full and there exists no fact which would reasonably be
expected to result in any such liability; and

 

(xiv)      no Plan fiduciary (as defined in Section 3(21) of ERISA) has any
liability for breach of fiduciary duty or for any failure in connection with the
administration or investment of the assets of a Plan to any extent that would or
could reasonably be expected to result in any material liability to any Borrower
or any other member of the Controlled Group.

 

47

 

 

8.22         Material Adverse Effect. Except as set forth on Schedule 8.22
attached hereto, since May 31, 2012, there has been no development, event or
occurrence that has had or could reasonably be expected to have a Material
Adverse Effect.

 

8.23         Insurance. Set forth on Schedule 8.23 attached hereto is a complete
and accurate summary of the property and casualty insurance program of Borrowers
as of the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums and a
description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
any Borrower). Each Borrower and its respective properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrowers operate.

 

8.24         Real Property. Set forth on Schedule 8.24 attached hereto is a
complete and accurate list, as of the Closing Date, of the address of all real
property owned or leased by any Borrower as well as the addresses of any third
party owned locations at which Collateral is located from time to time, together
with, in the case of leased, mortgaged or third party owned property, the name
and mailing address of the lessor, mortgagee or third party owner of such
property.

 

8.25         Anti-Terrorism Laws.

 

(a)          General. No Borrower nor any of its Subsidiaries is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(b)          Executive Order No. 13224. No Borrower, any of its Subsidiaries or
any of their respective agents acting or benefiting in any capacity in
connection with the Revolving Loans, Term Loans or other transactions hereunder,
is any of the following (each a “Blocked Person”):

 

(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;

 

(ii)         a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;

 

(iii)        a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

48

 

 

(iv)        a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)         a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or

 

(vi)        a Person or entity who is affiliated or associated with a Person or
entity listed above.

 

No Borrower, or to the knowledge of any Borrower, any of its Subsidiaries or
agents acting in any capacity in connection with the advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

8.26         No Brokers. Except as set forth on Schedule 8.26 attached hereto,
no broker or finder brought about the obtaining, making or closing of the
Revolving Loans, Term Loans or transactions contemplated by the Loan Documents,
and no Borrower or Affiliate has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith. Borrowers represent that any
broker listed on Schedule 8.26 is their broker in connection with this
transaction and agrees to pay the fees of such broker. Agent and Lenders shall
have no obligation for, and Borrowers shall indemnify and hold Agent and Lenders
harmless from, the payment of any brokerage commissions or fees of any kind and
any legal fees and/or expenses incurred by Agent and Lenders in connection with
any claims for brokerage fees claimed through or under any Borrower with respect
to this transaction, the Revolving Loans or Term Loans.

 

8.27         Material Contracts. Borrowers have made available to Agent or its
counsel accurate and complete copies (or summaries) of all of the Material
Contracts to which Borrowers’ are subject, each of which is listed on Schedule
8.27 attached hereto. Except as set forth on Schedule 8.27, no Borrower is in
default under any Material Contract to which it is a party or by which it is
bound, nor does any such Borrower know of any dispute regarding any Material
Contract.

 

8.28         Rate Plans. Each Eligible Transfer Right Subscriber subscribes to a
rate plan that is compatible to a rate plan offered by AT&T. Borrowers shall
only offer rate plans to Eligible Transfer Right Subscribers that are compatible
with plans offered by AT&T.

 

8.29         Survival of Representations and Warranties. All representations and
warranties of Borrowers contained in this Agreement and the Loan Documents shall
be true at the time of execution of this Agreement and the Loan Documents, and
shall survive the execution, delivery and acceptance thereof by the parties
thereto, the closing of the transactions described therein or related thereto
and the termination of the Agreement.

 

49

 

 

SECTION 9          AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and this Agreement and
thereafter until all Obligations hereunder and under the other Loan Documents
(other than unasserted contingent indemnification Obligations) are paid in full
in cash, each Borrower agrees that, unless at any time the Required Lenders (or,
as and to the extent required hereunder, all Lenders, as applicable) shall
otherwise expressly consent in writing, it will:

 

9.1           Maintenance of Records. Each Borrower shall at all times keep
accurate and complete books, records and accounts with respect to all of such
Borrower’s business activities, in accordance with sound accounting practices
and GAAP consistently applied, and shall keep such books, records and accounts,
and any copies thereof, only at the addresses indicated for such purpose on
Schedule 8.24 attached hereto.

 

9.2           Notices. Each Borrower shall:

 

(a)          Locations. Subject to Section 10.10(a) hereof, promptly (but in no
event less than ten (10) days prior to the occurrence thereof) notify Agent of
the proposed opening of any new place of business or new location of Collateral,
the closing of any existing place of business or location of Collateral, any
change of in the location of such Borrower’s books, records and accounts (or
copies thereof), the opening or closing of any post office box, the opening or
closing of any bank account, or upon Borrowers’ obtaining knowledge of the
transfer of ownership by an existing landlord of any location leased by
Borrowers.

 

(b)          Eligible Accounts. Promptly upon becoming aware thereof (but in no
event any later than one (1) Business Day after becoming aware thereof), notify
Agent (i) if any Account identified by a Borrower to Agent as an Eligible
Account becomes ineligible for any reason, or (ii) of any return or rejection of
goods or services by any customer of any Borrower in excess of $50,000.

 

(c)          Litigation and Proceedings. Promptly upon becoming aware thereof
(but in no event later than one (1) Business Day after becoming aware thereof),
notify Agent of any actions or proceedings which are pending or threatened
against any Borrower which could reasonably be expected to result in liability
in excess of $50,000, individually or in aggregate, and of any Commercial Tort
Claims of any Borrower in excess of $50,000 which may arise.

 

(d)          Names and Trade Names. Notify Agent within ten (10) days of the
change of any Borrower’s name or the use of any trade name, assumed name,
fictitious name or division name not previously disclosed to Agent in writing.

 

(e)          ERISA Matters. Promptly (but in no event later than one (1)
Business Day after becoming aware thereof) notify Agent of (x) the occurrence of
any “reportable event” (as defined in ERISA) which might result in the
termination by the Pension Benefit Guaranty Corporation (the “PBGC”) of any
Pension Benefit Plan or Multiemployer Plan covering any officers or employees of
any Borrower or other member of the Controlled Group, any benefits of which are,
or are required to be, guaranteed by the PBGC, (y) receipt of any notice from
the PBGC of its intention to seek termination of any Pension Benefit Plan or
Multiemployer Plan or appointment of a trustee therefore or (z) its intention to
terminate or withdraw from any Pension Benefit Plan or Multiemployer Plan.

 

50

 

 

(f)          Environmental Matters. Promptly (but in no event later than one (1)
Business Day after becoming aware thereof) notify Agent upon becoming aware of
any investigation, proceeding, written complaint, order, directive, claim,
citation or notice with respect to any material non-compliance with or material
violation of the requirements of any Environmental Law by any Borrower or any of
its Subsidiaries or the generation, use, storage, treatment, transportation,
manufacture handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter which affects such Person or its
business operations or assets or any properties at which such Person has
transported, stored or disposed of any Hazardous Materials.

 

(g)          Default; Material Adverse Effect. Promptly (but no later than one
(1) Business Day after becoming aware thereof and in any event prior to
requesting a borrowing hereunder) advise Agent of the occurrence of any Material
Adverse Effect, Default or Event of Default.

 

(h)          Texas Tax Settlement Agreement. Promptly upon becoming aware
thereof (but in no event any later than one (1) Business Day after becoming
aware thereof), notify Agent if any payment due and owing under the Texas Tax
Settlement Agreement has not been paid on a timely basis or in accordance with
the terms thereof.

 

(i)          Legal Status. Promptly notify Agent (but in no event less than ten
(10) days prior to the occurrence thereof) of any change in the organizational
identification number of any Borrower or in the type of organization,
jurisdiction of organization or other legal structure of any such Borrower.

 

9.3           Compliance with Laws and Maintenance of Permits. Each Borrower
shall maintain all material governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, and each Borrower shall remain
in compliance in all material respects with all applicable Federal, state, local
and foreign statutes, orders, regulations, rules and ordinances (including,
without limitation, Environmental Laws and statutes, orders, regulations, rules
and ordinances relating to taxes, employer and employee contributions and
similar items, securities, ERISA or employee health and safety).

 

51

 

 

9.4           Inspection and Audits. Each Borrower shall permit Agent, or any
Persons designated by it, to call at such Borrower’s places of business at any
reasonable times and during normal business hours so long as Agent has provided
such Borrower with prior written notice (provided that no such notice shall be
required if an Event of Default has occurred and continues to then exist), and,
without hindrance or delay, to inspect the Collateral and to inspect, audit,
check and make extracts from Borrowers’ books, records, journals, orders,
receipts and any correspondence and other data relating to such Borrower’s
business, the Collateral or any transactions between the parties hereto, and
shall have the right to make such verification concerning such Borrower’s
business as Agent may consider reasonable under the circumstances. Each Borrower
shall furnish to Agent such information relevant to Agent’s rights under this
Agreement and the other Loan Documents as Agent shall at any time and from time
to time request. Agent, through its officers, employees or agents shall have the
right, at any time and from time to time, in Agent’s name, to verify the
validity, amount or any other matter relating to any of Borrower’s Accounts, by
mail, telephone, telecopy, electronic mail or otherwise. Each Borrower
authorizes Agent and Lenders to discuss the affairs, finances and business of
such Borrower with the Senior Management Officers, and to discuss the financial
condition of such Borrower with such Borrower’s independent public accountants,
in each case upon reasonable notice as Agent may reasonably request. Any such
discussions shall be without liability to Agent, any Lender or to Borrower’s
independent public accountants. Subject to the limitations set forth in Section
4.2.8 hereof, Borrowers agree to pay to Agent all customary fees and all
reasonable costs and out-of-pocket expenses incurred by Agent in the exercise of
its rights hereunder, and all of such fees, reasonable costs and expenses shall
constitute Obligations hereunder and shall be payable not later than five (5)
days after Agent’s demand therefor.

 

9.5           Insurance. Each Borrower shall:

 

(a)          Keep the Collateral properly housed and insured for the full
insurable value thereof against loss, damage by fire, theft and such other risks
as are customarily insured against by Persons engaged in businesses similar to
that of such Borrower with such companies, in such amounts, with such
deductibles, and under policies in such form, which are satisfactory to Agent.
Copies of such policies of insurance for Borrowers have been delivered to Agent,
together with evidence of payment of all premiums therefor, each such policy
shall contain an endorsement, in form and substance reasonably acceptable to
Agent, showing loss under such insurance payable to Agent, for the benefit of
Agent and Lenders. Borrowers shall use commercially reasonable efforts to cause
such endorsement, or an independent instrument furnished to Agent, to provide
that the insurance company shall give Agent at least thirty (30) days written
notice before any such policy of insurance is altered or canceled ten (10) days
in the case of cancelation for non-payment) and with such other terms as Agent
shall reasonably require. In addition, Borrowers shall cause to be executed and
delivered to Agent an assignment of proceeds of its business interruption
insurance policies. Borrowers hereby direct all insurers under all policies of
insurance maintained by Borrowers to pay all proceeds payable thereunder in
respect of any of the Collateral to Agent, for the benefit of Agent and Lenders,
as its interest may appear. Borrowers irrevocably make, constitute and appoint
Agent (and all officers, employees or agents designated by Agent) as the true
and lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of any
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and making all determinations and
decisions with respect to such policies of insurance; provided, that if no
Default or Event of Default then exists, Borrowers may make, settle and adjust
any claim involving less than $50,000.

 

52

 

 

(b)          Maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of Borrowers with such companies and in such amounts, with such
deductibles and under policies in such form as shall be satisfactory to Agent
and copies of such policies have been delivered to Agent, together with evidence
of payment of all premiums therefor; each such policy shall contain an
endorsement showing Agent as additional insured thereunder with such terms and
conditions as Agent shall reasonably deem as necessary and Borrowers shall cause
such endorsement to provide that the insurance company shall give Agent at least
thirty (30) days written notice before any such policy shall be altered or
canceled (ten (10) days in the case of cancelation for non-payment of premiums).
If, following fifteen (15) days notice from Agent to Borrowers to do so,
Borrowers at any time or times hereafter shall fail to obtain or maintain any of
the policies of insurance required above or to pay any premium relating thereto,
then Agent, without waiving or releasing any obligation or default by Borrowers
hereunder, may (but shall be under no obligation to) obtain and maintain such
policies of insurance and pay such premiums and take such other actions with
respect thereto as Agent deems advisable. Such insurance, if obtained by Agent,
may, but need not, protect Borrowers’ interests or pay any claim made by or
against Borrowers with respect to the Collateral. Such insurance may be more
expensive than the cost of insurance Borrowers may be able to obtain on its own
and may be cancelled only upon Borrowers providing evidence that it has obtained
the insurance as required above. All sums disbursed by Agent in connection with
any such actions, including, without limitation, court costs, expenses, other
charges relating thereto and reasonable attorneys’ fees, shall constitute
Revolving Loans hereunder, shall be payable on demand by Agent.

 

9.6         Collateral. Each Borrower shall keep the Collateral in good
condition, repair and order (ordinary wear and tear excepted). Each Borrower
shall permit Agent and Lenders to examine any of the Collateral at any time and
wherever the Collateral may be located in accordance with the terms and
conditions set forth in this Agreement.

 

9.7         Use of Proceeds.

 

9.7.1           All Revolving Loans made by Lenders pursuant to this Agreement
shall be used only for (i) repaying existing secured Indebtedness owing to
Thermo Credit, LLC in an amount not to exceed $3,022,000.00 and (ii) the general
corporate purposes of Borrowers, including payment of fees and expenses
associated with the transactions contemplated herein. All such expenditures
shall be made in accordance with the Business Plan.

 

9.7.2           All Term Loans made by Lenders pursuant to this Agreement shall
be used solely for financing Merchant Opportunities approved by the Agent.

 

9.8         Taxes. Except as set forth on Schedule 9.8 attached hereto, each
Borrower shall, and shall cause its Subsidiaries to, file all required tax
returns and pay all of its taxes (including any stamp duty) when due subject to
any extensions granted by the applicable taxing authority, including, without
limitation, taxes imposed by federal, state or municipal agencies (or any other
foreign governmental agency), and shall cause any Liens for taxes to be promptly
released (except for any Lien related to the Texas Tax Liability constituting a
Permitted Lien hereunder); provided, that such Person shall have the right to
contest the payment of such taxes in good faith by appropriate proceedings so
long as (i) the amount so contested is shown on such Person’s financial
statements; (ii) the contesting of any such payment does not give rise to a Lien
for taxes which is filed of record; (iii) such Person implements and maintains
adequate reserves on its books and records in accordance with GAAP; and (iv)
such Person prosecutes such contest with reasonable diligence. If a Borrower or
any Subsidiary fails to pay any such taxes and in the absence of any such
contest by such Person, Agent may (but shall be under no obligation to) advance
and pay any sums required to pay any such taxes and/or to secure the release of
any Lien therefore, and any sums so advanced by Agent shall constitute Revolving
Loans hereunder, shall be payable by Borrowers to Agent not later than five (5)
days after Agent’s demand therefor.

 

53

 

 

9.9           Intellectual Property. Each Borrower shall, and shall cause its
Subsidiaries to, maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it.

 

9.10         Other Information. Promptly from time to time, Borrowers shall
provide such other information concerning Borrowers or their Subsidiaries as
Agent or any Lender may reasonably request.

 

SECTION 10          NEGATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and this Agreement and
thereafter until all Obligations hereunder and under the other Loan Documents
(other than unasserted contingent indemnification Obligations) are paid in full
in cash in accordance with the terms hereof, each Borrower agrees that, unless
at any time the Required Lenders (or, as and to the extent required hereunder,
all Lenders, as applicable) shall otherwise expressly consent in writing, it
will:

 

10.1         Guaranties. No Borrower shall assume, guarantee or endorse, or
otherwise become liable in connection with, the obligations of any Person,
except (i) by endorsement of instruments for deposit or collection or similar
transactions in the ordinary course of business, (ii) for guarantees of the
Obligations, and (iii) guarantees by any such Person of Indebtedness of a
Borrower otherwise permitted under Section 10.2 hereof.

 

10.2         Indebtedness. No Borrower shall create, incur, assume or become
obligated (directly or indirectly), for any loans or other Indebtedness other
than the following (“Permitted Indebtedness”):

 

(a)          Indebtedness existing as of the Closing Date and listed on Schedule
10.2 attached hereto;

 

(b)          Indebtedness incurred by PCI to East West Bank in the aggregate
principal amount of $2,077,393.02 and to Jardine Capital in the aggregate
principal amount of $542,461.82, which Indebtedness is secured solely by
mortgage liens on the Fort Worth Property;

 

(c)          Indebtedness incurred in connection with the Fort Worth
Refinancing;

 

(d)          purchase money Indebtedness or Capitalized Lease Obligations
permitted pursuant to clause (iv) of the definition of Permitted Liens;

 

(e)          Indebtedness in respect of the Thermo Note in the amount in effect
on the Closing Date (together with capitalized interest thereon);

 



54

 





 

(f)          Indebtedness in respect of the Texas Tax Liability provided that
any payment plan relative thereto complies with the provisions of Section 9.8.2
hereof;

 

(g)          unsecured Indebtedness to trade creditors in the ordinary course of
business which is not more than sixty (60) days past due;

 

(h)          unsecured contingent obligations arising by endorsement of
instruments for deposit or collection in the ordinary course of business;

 

(i)          unsecured intercompany Indebtedness among Borrowers otherwise
permitted hereunder;

 

(j)          unsecured Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts, so long as such
Indebtedness is incurred in the ordinary course of business;

 

(k)          unsecured Indebtedness under permitted pursuant to Section 10.1
hereof;

 

(l)          refinancings of amounts set forth in clauses (a), (b) or (d) above
so long as the principal amount thereof is not increased, the weighted average
life to mature is not shortened, if secured, no additional collateral therefor
shall be granted and, if the Indebtedness being refinanced is subordinated to
the Obligations, the replacement Indebtedness shall be subordinated on the same
terms as such Indebtedness being so refinanced.

 

10.3         Liens. No Borrower shall grant or permit to exist (voluntarily or
involuntarily) any Lien, claim, security interest or other encumbrance
whatsoever on any of its assets, other than Permitted Liens.

 

10.4         Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
Outside the Ordinary Course of Business. No Borrower shall:

 

(a)          enter into any merger or consolidation, provided that a Borrower
may merge with another Borrower;

 

(b)          except with the prior written consent of Agent (which consent shall
not be unreasonably be withheld so long as all actions required to have been
taken to continue Agent’s first-priority perfected security interest in or Lien
on any effected Collateral), change the jurisdiction of such Person’s
organization or enter into any transaction which has the effect of changing such
Person’s jurisdiction of organization;

 

(c)          sell, lease or otherwise dispose of any of its assets other than:

 

(i)          sales of Inventory in the ordinary course of business;

 

(ii)         sale, trade-in or transfer of obsolete, unnecessary and worn-out
equipment in the ordinary course of business;

 

55

 

 

(iii)        subject to Section 2.3.2(a) hereof, sales or trade-ins of equipment
having a fair market value of not greater than $50,000 in the aggregate in any
fiscal year, the Net Cash Proceeds, of which are to be reinvested by Borrowers
in similar assets for use in the business;

 

(iv)        (iii)        subject to Section 2.3.2(a) hereof, sale of the 223
Patent;

 

(v)         non-exclusive licenses of Intellectual Property of Borrowers in the
ordinary course of business and consistent with past practice;

 

(vi)        the sale, exchange or other disposition, in the ordinary course of
business, of cash equivalents for cash or cash equivalents constituting
Permitted Investments; and

 

(vii)       so long as no Default or Event of Default is then continuing, or
would result therefrom, the disposition, transfer or abandonment of non-material
Intellectual Property determined to be reasonable in Borrowers’ commercially
reasonable business judgment.

 

(d)          make any acquisition or enter into any joint ventures; or

 

(e)          enter into any other transaction outside the ordinary course of
business which results in payment by or the creation of an obligation payable by
Borrowers that would exceed $50,000 following the Closing Date in the fiscal
year ended May 31, 2013, and in any fiscal year thereafter.

 

10.5         Restricted Payments. No Borrower shall make any Restricted Payment,
other than:

 

(a)          any Subsidiary may declare and pay dividends (in cash, equity or
property) or make other distributions in respect of its Equity Interests to a
Borrower or any other wholly-owned direct or indirect Subsidiary of a Borrower;

 

(b)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Borrower may pay current (not incurred
more than 90 days prior to the repayment date and not existing on or prior to
the Closing Date) intercompany Indebtedness owed to any Borrower which was
permitted to be incurred pursuant to the terms hereof;

 

(c)          to Thermo Credit, LLC, the proceeds of the sale of the Tyler
Property in an amount not to exceed $300,000; and

 

(d)          upon the consummation of the Fort Worth Refinancing pursuant to
terms and conditions of Section 2.3.2(c)(i) hereof, payments on the Thermo Note
in an amount not to exceed the lesser of (i) the net proceeds arising therefrom,
and (ii) $700,000.

 

56

 

 

(e)          provided that (i) no Default or Event of Default has occurred and
is continuing or would arise as a result of such payment, and (ii) Borrowers
have achieved EBITDA of no less than the amounts set forth on Schedule 10.5
attached hereto as of the end of the most recent test period, regularly
scheduled payments of interest and principal on account of the Thermo Note,
subject in all respects to the Thermo Intercreditor Agreement.

 

10.6         Investments; Loans. No Borrower shall purchase or otherwise
acquire, or contract to purchase or otherwise acquire, the obligations or Equity
Interests of any Person; nor shall any Borrower lend or otherwise advance funds
to any Person, except:

 

(a)          obligations issued or guaranteed by the United States of America or
any agency thereof;

 

(b)          commercial paper with maturities of not more than 180 days and a
published rating of not less than A-1 and P-1 (or the equivalent rating) by a
nationally recognized investment rating agency;

 

(c)          certificates of time deposit and bankers’ acceptances having
maturities of not more than 180 days of a commercial bank if (i) such bank has a
combined capital and surplus of at least $1,000,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency;

 

(d)          U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof (the items set
forth in clauses (a)-(d) above being the “Permitted Investments”);

 

(e)          loans to employees of Borrowers in the ordinary course of business
not to exceed the aggregate amount of $100,000 for all employees of Borrowers at
any time outstanding and those described in Schedule 10.6 attached hereto;

 

(f)          in the case of any Borrower, loans by a Borrower to any other
Borrower; loans by any Subsidiary of any Borrower to any Borrower; provided that
any intercompany loan owing by any such Borrower shall be evidenced by an
intercompany promissory note and shall be subordinated to the Obligations on
terms reasonably acceptable to Agent;

 

(g)          investments in existence on the Closing Date and described in
Schedule 10.6 attached hereto;

 

(h)          investments consisting of endorsements for collection or deposit in
the ordinary course of business and with respect to negotiable instruments for
collection;

 

(i)          investments received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, customers and suppliers, arising in the
ordinary course of business;

 

57

 

 

(j)          the extension of commercial and consumer trade credit in the
ordinary course of business.

 

Notwithstanding the foregoing, with regard to any loan owing to, or investment
owned or held by, any Borrower, such loans shall be evidenced by notes to be
endorsed and delivered to Agent and such investments shall be delivered to Agent
(with any necessary endorsements) to be held as additional Collateral for the
Obligations.

 

10.7         Fundamental Changes, Line of Business. No Borrower shall change its
Fiscal Year, enter into a new line of business materially different from such
Borrower’s current business, or amend or modify in any material respect any of
its organizational documents.

 

10.8         Equipment. No Borrower shall permit any Equipment to become a
Fixture to real property unless such real property is owned by such Borrower, or
if such real property is leased, is subject to a landlord’s agreement in favor
of Agent on terms reasonably acceptable to Agent, or (ii) permit any Equipment
to become an accession to any other personal property unless such personal
property is subject to a first priority lien in favor of Agent.

 

10.9         Affiliate Transactions. Except as set forth on Schedule 10.9
attached hereto or as otherwise expressly permitted herein, no Borrower shall
conduct, permit or suffer to be conducted, transactions with Affiliates other
than (i) transactions in the ordinary course of business pursuant to terms that
are no less favorable to such Borrower than the terms upon which such
transactions would have been made had they been made to or with another Person
that is not an Affiliate, or (ii) transactions by and among Borrowers.

 

10.10       Collateral Locations; Maintenance of Collateral.

 

(a)          No Borrower shall transfer or remove any Collateral existing as of
the Closing Date to any country outside the United States of America or, in the
case of Inventory, to a location outside of the United States. No Borrower shall
move any Collateral to any location permitted above unless (a) it provides Agent
thirty (30) days prior written notice and if requested by Agent, delivers to
Agent a duly executed Collateral Access Agreement, landlord’s waiver or
warehouseman’s agreement, as applicable, in form and substance satisfactory to
Agent, and (b) all actions shall have been taken to maintain and continue
Agent’s first priority perfected security interest therein.

 

(b)          No Borrower shall use the Collateral, or any part thereof, in any
unlawful business or for any unlawful purpose or use or maintain any of the
Collateral in any manner that does or could result in material damage to the
environment or a material violation of any applicable Environmental Laws. Each
Borrower shall keep its plant, property and equipment, including the Collateral,
in good condition, repair and order (ordinary wear and tear excepted); provided,
that no such Person shall be required to maintain obsolete or useless equipment.
No Borrower shall, except as expressly permitted by this Agreement, settle or
adjust any Account identified by such Borrower as an Eligible Account (except
for ordinary course discounts, credits or allowances), in any case, without the
consent of Agent; provided, that following the occurrence and continuance of an
Event of Default, no Borrower shall settle or adjust any Account without the
consent of Agent. No Borrower shall abandon any of the Collateral, or remove or
permit removal of any of the Collateral from any of the locations listed on
Schedule 8.2 attached hereto (or such other locations as such Borrower shall
have notified Agent in writing pursuant to Section 9.2 hereof).

 

58

 

 

10.11       Restrictive Agreements. No Borrower shall directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Borrower to create, incur or permit to exist any Lien in favor of Agent upon any
of its property or assets or (b) the ability of any Subsidiary of a Borrower to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to such Borrowers, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by (A)
Applicable Law or (B) any Loan Document, (ii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iii) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

10.12       Minimum Eligible Transfer Right Subscribers. Borrowers shall not
permit the number of Eligible Transfer Rights Subscribers to be less than the
amounts set forth on Schedule 10.12 attached hereto.

 

10.13       AT&T Transfer Right. Without the prior written consent of the Agent,
Borrowers shall not initiate the Transfer of any Subscribers (as such terms are
defined in the AT&T Distribution Agreement) to AT&T pursuant to the AT&T
Transfer Right, other than Transfers to AT&T that are initiated by the
Subscriber in the ordinary course of business.

 

10.14       Rate Plan. Borrowers shall only offer rate plans to subscribers that
are compatible with plans offered by AT&T.

 

10.15       AT&T Distribution Agreement and other Agreements with AT&T.

 

(a)          Without the prior written consent of the Agent, Borrowers shall not
effect or permit any modification or amendment to the AT&T Distribution
Agreement, or any document, instrument or agreement evidencing or governing the
AT&T Transfer Right.

 

(b)          Borrowers shall not take any action that would result any increase
in the amounts permitted to be offset by AT&T against transfer fees payable to
PCI under the AT&T Distribution Agreement, except in the ordinary course of
Borrowers’ business and consistent with Borrowers’ historical practices.

 

(c)          Without the prior written consent of the Agent, Borrowers shall not
enter into any new agreement with AT&T or effect or permit any material
modification or amendment to the any other agreement with AT&T.

 

59

 

 

SECTION 11      FINANCIAL COVENANTS

 

Borrowers shall comply with each of the financial covenants set forth below:

 

11.1         Fixed Charge Coverage Ratio. Borrowers shall not permit the Fixed
Charge Coverage Ratio to be less than (i) 1.1 to 1.0 for the fiscal quarter
ended February 28, 2013, (ii) 1.1 to 1.0 for the fiscal quarter ended May 31,
2013, (iii) 1.2 to 1.0 for the fiscal quarter ended August 31, 2013, and (iv)
1.25 to 1.0 for the fiscal quarter ended November 30, 2013 and as of the end of
any fiscal quarter thereafter. For purposes of computing the Fixed Charge
Coverage Ratio for the fiscal quarter ended February 28, 2013, the net loss
related to Borrowers’ sale of any and all iPhones to its cellular subscribers
will be excluded from EBITDA.

 

11.2         Capital Expenditures. Borrowers shall not make or incur Capital
Expenditures in excess of $100,000 in any Fiscal Year.

 

11.3         Minimum EBITDA. Borrowers shall achieve consolidated EBITDA and
EBITDA from its cellular operating segment of no less than the applicable
amounts set forth on Schedule 11.3 attached hereto for the measurement periods
indicated.

 

11.4         Minimum Availability. Borrowers, at all times, shall maintain
Availability of no less than $100,000.

 

SECTION 12      CONDITIONS PRECEDENT

 

The obligation of Agent and Lenders to consummate the transactions contemplated
by this Agreement and fund the Revolving Loans and Term Loans is subject to the
satisfaction or waiver on or before the date hereof of the following conditions
precedent:

 

12.1         Conditions to Initial Revolving Loan. The agreement of Lenders to
make the initial Revolving Loan requested to be made on the Closing Date is
subject to the satisfaction, or waiver by Agent, immediately prior to or
concurrently with the making of such initial Revolving Loan, of the following
conditions precedent:

 

(a)          Due Diligence. Agent and Agent’s legal counsel shall have completed
and be reasonably satisfied with results of, their review of all legal,
financial and business due diligence relative to Borrowers, their assets and
businesses.

 

(b)          Loan Documents. Agent shall have received fully-executed copies of
each of the Loan Documents, in form and substance satisfactory to Agent;

 

(c)          Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement, by Applicable Law or reasonably requested by Agent to be
filed, registered or recorded in order to create, in favor of Agent, a perfected
first priority security interest in or Lien upon the Collateral shall have been
properly filed, registered or recorded, or delivered to the appropriate entity
for proper filing registration or recordation, in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested; and
Agent shall have received an acknowledgment copy, or other evidence reasonably
satisfactory to it, of such filings, registrations or recordations and
reasonably satisfactory evidence of the payment of any necessary fee, tax or
expense relating thereto as Agent has requested in its discretion to be
delivered on or before the Closing Date;

 

60

 

 

(d)          Legal Opinions. Agent shall have received the executed legal
opinion of Bracewell & Giuliani LLP and such other local legal counsel to
Borrowers as shall be reasonably requested by Agent, in each case, in form and
substance reasonably satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by the Loan Documents as Agent may
reasonably require;

 

(e)          No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Authority shall be continuing or
threatened against any Borrower or against any of the officers or directors of
Borrowers in connection with this Agreement or the Loan Documents or any of the
transactions contemplated thereby and which, in the reasonable opinion of Agent,
is deemed material; and (ii) no injunction, writ, restraining order or other
order of any nature which purports to restrain the closing of the transactions
contemplated hereby or which otherwise would have or could, in the reasonable
opinion of Agent, reasonably be expected to have a Material Adverse Effect,
shall have been issued by any Governmental Authority;

 

(f)          Business Plan. Agent shall have received and approved the Business
Plan;

 

(g)          Financial Statements. Agent shall have received (i) the audited
financial statements (including balance sheets and statements of income,
retained earnings and cash flow) of Borrowers on a consolidated basis for the
fiscal year ended May 31 2012 and (ii) unaudited interim consolidated financial
statements (including balance sheets and statements of income, retained earnings
and cash flow) of Borrowers for the fiscal quarter ended November 30, 2012, and
(iii) unaudited interim consolidated financial statements (including balance
sheets and statements of income and cash flow) of Borrowers for each fiscal
month ended after the latest fiscal quarter referred to in clause (ii) above;

 

(h)          Fees and Expenses. Agent shall have received all fees payable to it
and Lenders, and all reasonable costs, fees and expenses (including, without
limitation, legal fees and expenses, title premiums, survey charges and
recording taxes and fees) and other compensation contemplated hereby payable to
Agent and Lenders hereunder on or prior to the Closing Date hereunder, including
pursuant to Section 4 hereof;

 

(i)          Insurance. Agent shall have received evidence in form and substance
reasonably satisfactory to Agent, of Borrowers’ casualty insurance policies,
together with lender’s loss payable endorsements naming Agent as lender’s loss
payee, and evidence of Borrowers’ liability insurance policies, together with
endorsements naming Agent as an additional insured;

 

(j)          Blocked Accounts. Agent shall have received duly executed
agreements establishing the Lock Boxes and Lock Box Accounts with financial
institutions reasonably acceptable to Agent for the collection or servicing of
the Accounts and proceeds of the Collateral and shall have received
fully-executed copies of Account Control Agreements with respect to Borrowers’
Lock Boxes and Lock Box Accounts and other depositary accounts as shall be
requested by Agent;

 

61

 

 

(k)          Consents. Agent shall have received any and all Consents reasonably
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the other Loan Documents; and, Agent shall have received such
Consents and waivers of such third parties as might assert claims with respect
to the Collateral, as Agent and its counsel shall deem reasonably necessary;

 

(l)          No Adverse Material Effect. (i) Since November 30, 2012, there
shall not have occurred any event, condition or state of facts which would have
or could reasonably be expected to have a Material Adverse Effect except as set
forth on Schedule 8.22 attached hereto, and (ii) no representations made or
information supplied to Agent shall be inaccurate or misleading in any material
respect;

 

(m)          Closing Certificate. Agent shall have received a closing
certificate signed by a Senior Management Officer of Borrowers dated as of the
Closing Date, stating that (i) all representations and warranties set forth in
this Agreement and the Loan Documents are true and correct on and as of such
date, and (ii) on such date no Default or Event of Default has occurred or is
continuing;

 

(n)          Borrowing Base Certificate; Disbursement Notices. Agent shall have
received a borrowing base certificate dated as of the Closing Date certifying
that as of the close of business as of the Business Day immediately preceding
the Closing Date, the Borrowing Base and the calculations thereof, together with
an executed Notice of Revolving Credit Borrowing and an executed disbursement
direction letter directing the disbursement of the proceeds of borrowing as of
the Closing Date;

 

(o)          Corporate Structure and Related Agreements. Agent shall have
received all information relating to the corporate structure of Borrowers and
their Affiliates as Agent shall reasonably request, and all organizational
documents of Borrowers shall be in form and substance reasonably satisfactory to
Agent;

 

(p)          Minimum Availability. Borrowers shall demonstrate Availability
(without giving effect to the Payroll Reserve in calculating the Borrowing Base)
of at least $100,000 as of the date of the initial Revolving Loan and after
giving effect to payment of (i) all amounts required to be paid on the Closing
Date, including, without limitation, all closing costs, and (ii) all trade
payables more than ninety (90) days past due and all book overdrafts;

 

(q)          Issuance of Shares of Teletouch. DCP Teletouch Lender, LLC (in its
individual capacity) and Teletouch shall have entered into a subscription
agreement in form and substance satisfactory to DCP Teletouch Lender, LLC, and
Teletouch shall have issued to DCP Teletouch, LLC (in its individual capacity),
shares of Teletouch as required thereunder;

 

(r)          AT&T Distribution Agreement. AT&T and PCI shall have executed and
delivered the Fourth Amendment to the AT&T Distribution Agreement in form and
substance satisfactory to the Agent; and

 

(s)          Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated hereby as Agent shall reasonably request.

 

62

 

 

12.2         Conditions to Each Revolving Loan and Term Loan. The agreement of
Lenders to make any Revolving Loan or Term Loan requested to be made as set
forth herein (including the initial Revolving Loan), is subject to the
satisfaction of the following conditions precedent as of the date such advance
is made:

 

(a)          Representations and Warranties. Each of the representations and
warranties made by Borrowers pursuant to this Agreement and the other Loan
Documents to which it any Borrower is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement and
the other Loan Documents shall, in each case, be true and correct in all
material respects (or, if such representation or warranty is qualified by
materiality or Material Adverse Effect, in all respects) on and as of such date
as if made on and as of such date, other than such representations and
warranties relating to a specific earlier date and in such case such
representations and warranties shall be true in all material respects (or, if
such representation or warranty is qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date;

 

(b)          No Default. No Event of Default or Default shall have occurred and
be continuing on such date, or would exist after giving effect to the Revolving
Loan requested to be made, on such date;

 

(c)          Maximum Revolving Loan Limit. In the case of any Revolving Loan
requested to be made, after giving effect thereto, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Limit; and

 

(d)          No Material Adverse Effect. There shall not have occurred any
event, condition or event, condition or state of facts which would have or could
reasonably be expected to have a Material Adverse Effect.

 

Each request for a Revolving Loan or Term Loan by Borrowers hereunder shall
constitute a representation and warranty by Borrowers as of the date of such
Revolving Loan or Term Loan that the conditions contained in this subsection
shall have been satisfied.

 

SECTION 13      EVENTS OF DEFAULT.

 

13.1         Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a)          Nonpayment. Failure by any Borrower to (i) pay any principal in
respect of the Obligations within 48 hours after the same becomes due, or (ii)
pay within three (3) days after the same becomes due, any interest on the
Obligations or any fee or expenses or other amounts due hereunder;

 

(b)          Breach of Representation. Any representation or warranty made or
deemed made by a Borrower under this Agreement, any other Loan Document or in
any certificate or document executed by such Borrower in favor of Agent or any
Lender or in any financial statement delivered to or certified by Borrowers in
favor of Agent shall prove to have been misleading in any material respect on
the date when made or deemed to have been made; provided, however,
notwithstanding the foregoing if such misrepresentation could not reasonably be
expected to cause a Material Adverse Effect then Borrowers shall have ten (10)
days to cure such misleading representation or warranty;

 

63

 

 

(c)          Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (in each case, other than a Permitted Lien) against (x)
any material portion of any Borrower’s Accounts, or (y) against a material
portion of any Borrower’s other property which is not stayed or lifted within
thirty (30) days;

 

(d)          Noncompliance.

 

(i)          failure or neglect of Borrowers to perform, keep or observe any
term, provision, condition, covenant set forth in Section 6.1, Section 7.1,
Section 9.2(g), Section 9.4, Section 9.5, Section 10 (excluding Sections 10.3
and 10.8), and Section 11 hereof;

 

(ii)         failure or neglect of Borrowers to perform, keep or observe any
term, provision, condition, covenant set forth in Section 7 (other than Section
7.1), Section 10.3, and Section 10.8 hereof which is not cured within ten (10)
days after the same arises; provided, however, notwithstanding the foregoing, if
such failure or neglect could reasonably be expected to cause a Material Adverse
Effect then such ten (10) day cure period shall not apply and such failure or
neglect shall constitute an immediate Event of Default; or

 

(iii)        failure or neglect of Borrowers to perform, keep or observe any
term, provision, condition or covenant hereof or of any other Loan Document
which is not cured within ten (10) days from the date upon which Agent or any
Lender gives notice of, or any officer of any Borrower learned or should have
learned of, occurrence of such failure or neglect;

 

(e)          Judgments. Any judgment, judgments, fines, penalties or assessments
are rendered against Borrowers for an aggregate amount in excess of $100,000
(which is not covered by insurance or with respect to which the insurance
company has denied or asserted a lack of coverage) which remains unstayed or
unpaid in excess of 30 days;

 

(f)          Bankruptcy. Any Borrower shall (i) apply for, consent to or suffer
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar fiduciary of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of
creditors, (iii) commence a voluntary case under any state or federal bankruptcy
laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt or
insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within forty-five (45) days, any petition filed against it in any
involuntary case under such bankruptcy laws, (vii) take any action for the
purpose of effecting any of the foregoing, or (viii) any Borrower shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

 

(g)          Lien Priority. Any Liens relating to a material portion of
Collateral created or purported to have been created hereunder or under any of
the Loan Documents shall for any reason cease to be or are not valid and
perfected first priority Lien (subject only to Permitted Liens);

 

64

 

 

(h)          Cross Default. (i) Any Borrower shall (x) fail to make any payment
on account of any Indebtedness of such Borrower (excluding the Obligations, the
Texas Tax Liability and any Indebtedness secured by the Tyler Property or the
Fort Worth Property) in the aggregate in excess of $250,000 (a “Material
Obligation” and collectively, “Material Obligations”) when due and owing
(whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and such failure shall continue beyond any grace period provided with
respect thereto, or the effect of such failure is to cause, or permit the holder
or holders thereof to cause, such Material Obligation to become redeemable,
liquidated, due or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or be secured by cash
collateral, or (y) otherwise fail to observe or perform any agreement, term or
condition contained in any agreement or instrument relating to such Material
Obligation, or any other event shall occur or condition shall exist (including
any change of control), in each case after the expiration of any relevant grace
periods, if the effect of such failure, event or condition is to cause, or
permit the holder or holders thereof to cause, such Material Obligation to
become redeemable, liquidated, due or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or be
secured by cash collateral; or (ii) the holder of any Indebtedness in respect of
the Texas Tax Liability or the Fort Worth Property shall accelerate the maturity
of such Indebtedness or exercise any rights or remedies to collect such
Indebtedness or foreclose or realize upon any collateral therefor;

 

(i)          Invalidity. Any material provision of this Agreement or any Loan
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Borrower shall so claim in writing to Agent or any Lender;

 

(j)          Pension Plans. Any Borrower shall (i) engage in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA and
Section 4975 of the Code, (ii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iii) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of a Borrower or any member of the Controlled Group or
the imposition of a lien on the property of a Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (iv) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 8.21 attached hereto, (v) incur, or
permit any member of the Controlled Group to incur, any withdrawal liability to
any Multiemployer Plan; (vi) suffer any Termination Event or fail promptly to
notify Agent of the occurrence of any Termination Event, (vii) fail to comply,
or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (viii) fail to meet, or permit any member of the Controlled Group to fail
to meet, any minimum funding requirements under ERISA or the Code or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan, (ix) receive an unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(A) of the Code, (x) fail to make a
required installment or any other required payment under Section 412 of the Code
on or before the due date for such installment or payment, and, as a result of
such event or condition, together with all other such events or conditions, a
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to any Pension Benefit Plan,
Multiemployer Plan or the PBGC which, in the permitted discretion of Agent,
would have or could reasonably be expected to have a liability in excess of
$100,000;

 

65

 

 

(k)          Material Adverse Effect. The existence or occurrence of any event,
development or condition which would constitute a Material Adverse Effect;

 

(l)          Change of Control. A Change of Control has occurred.

 

(m)          Default under the AT&T Agreements. The termination of or breach by
Borrowers of the AT&T Settlement Agreement or the AT&T Distribution Agreement.

 

SECTION 14      REMEDIES UPON AN EVENT OF DEFAULT

 

14.1         Rights and Remedies.

 

(a)          Upon the occurrence of an Event of Default described in Section
13.1(f) hereof, all of the Obligations shall immediately and automatically
become due and payable, without notice of any kind and all the Revolving Credit
Commitments shall be terminated. Upon the occurrence and during the continuation
of any other Event of Default, all Obligations may, at the option of Agent, or
shall, at the direction of the Required Lenders, and without demand, notice or
legal process of any kind, be declared, and immediately shall become, due and
payable and at such time all of the Revolving Credit Commitments shall
terminate.

 

Upon the occurrence and during the continuation of an Event of Default, Agent
(or any Person acting for Agent) may, or shall, at the direction of Required
Lenders, exercise from time to time any rights and remedies available to it
under this Agreement, the other Loan Documents, the Uniform Commercial Code and
any other applicable law. Without limiting the foregoing, at any time after an
Event of Default has occurred and is continuing. Agent shall have the right to
cause PCI to exercise the AT&T Transfer Right as to any and all applicable
subscribers (and Borrowers hereby irrevocably appoint Agent as their
attorney-in-fact for such purpose, which appointment is coupled with an interest
and shall be irrevocable until all of the Obligations are satisfied and
indefeasibly paid in full in cash and this Agreement is terminated). All of
Agent’s rights and remedies shall be cumulative and non-exclusive to the extent
permitted by law. In particular, but not by way of, limitation of the foregoing,
Agent may, without notice, demand or legal process of any kind, take possession
of any or all of the Collateral (in addition, to Collateral of which it already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may enter onto any Borrower’s premises where
any of the Collateral may be, and search for, take possession of, remove, keep
and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Agent shall have the right to store the same at any Borrower’s
premises without cost to Agent. At Agent’s request, each Borrower shall at its
own expense assemble the Collateral and make it available to Agent at one or
more places to be designated by Agent and reasonably convenient to Agent and
Lenders. Each Borrower recognizes that if any Borrower fails to perform, observe
or discharge any of its Obligations under this Agreement or the Other Loan
Documents, a remedy at law may not provide adequate relief to Agent and Lenders,
and agrees that Agent and Lenders shall be entitled to temporary and permanent
injunctive relief in any such case if such remedy would not provide adequate
relief. Any notification of intended disposition of any of the Collateral
required by law will be deemed to be a reasonable authenticated notification of
disposition if given at least ten (10) days prior to such disposition and such
notice shall (i) describe Agent and Borrowers, (ii) describe the Collateral that
is the subject of the intended disposition, (iii) state the method of the
intended disposition, (iv) state that Borrowers are entitled to an accounting of
the Obligations and state the charge, if any, for an accounting and (v) state
the time and place of any public disposition or the time after which any private
sale is to be made. Agent may disclaim any warranties that might arise in
connection with the sale, lease or other disposition of the Collateral and has
no obligation to provide any warranties at such time. Any Proceeds of any
disposition by Agent of any of the Collateral may be applied by Agent to the
payment of expenses in connection with the Collateral, including, without
limitation, reasonable legal expenses and reasonable attorneys’ fees, and any
balance of such Proceeds may be applied by Agent toward the payment of such of
the Obligations, and in such order of application, as Agent may from time to
time elect.

 

66

 

 

14.2         Agent’s Discretion. Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.

 

14.3         Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

 

SECTION 15      JOINT AND SEVERAL LIABILITY; INDEMNIFICATION

 

15.1         Joint and Several Liability; Borrower Representative; Reinstitution
of Obligations.

 

(a)          Each Borrower acknowledges that it is jointly and severally liable
for all of the Obligations. Each Borrower expressly understands, agrees and
acknowledges that (i) Borrowers are all affiliated entities by common ownership,
(ii) each Borrower desires to have the availability of one common credit
facility instead of separate credit facilities, (iii) each Borrower has
requested that Agent and Lenders extend such a common credit facility to
Borrowers on the terms provided herein, (iv) Lenders will be lending against,
and relying on a Lien upon, all or substantially all of the assets of Borrowers
even though the proceeds of any particular Revolving Loan made hereunder may not
be advanced directly to or on behalf of a particular Borrower, (v) each Borrower
will benefit by the making of the Revolving Loans and the availability of a
credit facility of a size greater than each could independently warrant, and
(vi) all of the representations, warranties, covenants, obligations, conditions,
agreements and other terms contained in the Loan Documents shall be applicable
to and shall be binding upon each Borrower.

 

67

 

 

(b)          Each Borrower hereby designates Teletouch as its representative and
agent (the “Borrower Representative”) on its behalf for the purposes of issuing
notices, giving instructions with respect to disbursement of proceeds of the
Revolving Loans, effecting repayment of the Revolving Loans, and giving and
receiving all other notices and consents under this Agreement or under any of
the other Loan Documents and taking all other actions (including, without
limitation, with respect to compliance with covenants) on behalf of any Borrower
or Borrowers under the Loan Documents. Teletouch hereby accepts such
appointment. Agent and Lenders may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Borrowers, and shall give any notice or communication
required or permitted to be given to any Borrower or Borrowers under the Loan
Documents to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

(c)          Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the Obligations of Borrowers
and the liens and security interests granted by Borrowers to secure the
Obligations, do not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, Agent, Lenders and Borrowers agree that if the Obligations of a
Borrower, or any liens or security interests granted by such Borrower securing
the Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the Obligations of such Borrower and the liens and
security interests securing such Obligations shall be valid and enforceable only
to the maximum extent that would not cause such Obligations or such lien or
security interest to constitute a Fraudulent Conveyance, and the Obligations of
such Borrower and this Agreement shall automatically be deemed to have been
amended accordingly. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance under Section 548 of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

 

(d)          Each Borrower assumes responsibility for keeping itself informed of
the financial condition of each other Borrower, and any and all endorsers of any
instrument or document evidencing all or any part of the Obligations and of all
other circumstances bearing upon the risk of nonpayment by Borrowers of their
Obligations and each Borrower agrees that neither Agent nor any Lender shall
have any duty to advise such Borrower of information known to Agent or any
Lender regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Agent or any
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Borrower, neither Agent nor any Lender shall
be under any obligation to update any such information or to provide any such
information to any other Borrower or to such Borrower on any subsequent
occasion.

 

68

 

 

(e)          Agent and Lenders are hereby authorized, without notice or demand
and without affecting the liability of any other Borrower hereunder or impairing
the obligations of any other Borrower, to, at any time and from time to time,
(i) renew, extend, accelerate or otherwise change the time for payment of, or
other terms relating to any Borrower’s Obligations or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Borrower and delivered to Agent or any
Lender; (ii) accept partial payments on any Borrower’s Obligations; (iii) take
and hold security or collateral for the payment of any Borrower’s Obligations
hereunder or for the payment of any guaranties of any Borrower’s Obligations or
other liabilities of any Borrower and exchange, enforce, waive and release any
such security or collateral; (iv) apply such security or collateral and direct
the order or manner of sale thereof as Agent, in its sole discretion, may
determine; and (v) settle, release, compromise, collect or otherwise liquidate
any Borrower’s Obligations and any security or collateral therefore in any
manner. Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from a Borrower or any
other source, and such determination shall be binding on all Borrowers. All such
payments and credits may be applied in whole or in part, to any of a Borrower’s
Obligations as Agent shall determine in its sole discretion without affecting
the validity or enforceability of the Obligations of other Borrowers.

 

(f)          Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (ii) the
waiver or consent by Agent or any Lender with respect to any provision of any
instrument evidencing any Borrower’s Obligations, or any part thereof, or any
other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent or any Lender; (ii) failure by Agent to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for any Borrower’s Obligations; (iii) the institution of
any proceeding under the Bankruptcy Code, the Insolvency Act of 1986 or any
similar proceeding, by or against any Borrower or Agent’s election in any such
proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code (or
any similar provision of the Insolvency Act of 1986); (iv) any borrowing or
grant of a security interest by any Borrower as debtor-in-possession, under
Section 364 of the Bankruptcy Code (or under any similar provision of the
Insolvency Act of 1986); (v) the disallowance, under Section 502 of the
Bankruptcy Code (or under any similar provision of the Insolvency Act of 1986,
of all or any portion of Agent’s or any Lender’s claim(s) for repayment of any
of Borrower’s Obligations; or (vi) any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor.

 

(g)          No payment made by or for the account of a Borrower including,
without limitation, (i) payment made by such Borrower on behalf of another
Borrower’s Obligations or (ii) a payment made by any other person under any
guaranty, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property and such Borrower shall not exercise any right or remedy against such
other Borrower or any property of such other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder.

 

(h)          No Borrower shall be entitled to be subrogated to any of the rights
of Agent or any Lender against any other Borrower or any collateral security or
guarantee or right of offset held by Agent or any Lender for the payment of the
Obligations, nor shall any Borrower seek or be entitled to seek any contribution
or reimbursement from any other Borrower in respect of payments made by such
Borrower under this Agreement or any other Loan Documents, until the
indefeasible payment in full in cash of all Obligations and the termination of
this Agreement. If any amount shall be paid to any Borrower on account of such
subrogation rights at any time when all of the Obligations shall not have been
indefeasibly paid in full in cash, such amount shall be held by such Borrower in
trust for Agent and Lenders, segregated from other funds of such Borrower, and
shall, forthwith upon receipt by such Borrower, be turned over to Agent in the
exact form received by such Borrower (duly indorsed by such Borrower to Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Agent may determine.

 

69

 

 

(i)          If the incurrence or payment of the Obligations by any Borrower or
the transfer to Agent or any Lender of any property should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to Fraudulent Conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (collectively, a
“Voidable Transfer”), and if Agent or any Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Agent or any Lender, as applicable, is
required or elects to repay or restore, and as to all reasonable costs and
expenses of Agent and/or Lenders, the Obligations shall automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made, and if full and final satisfaction of this
Agreement and the other Loan Documents had previously occurred, then the Loan
Agreement and the Loan Documents (solely with respect to the obligations of
Borrowers and the remedies of Agent and Lenders thereunder, but not with respect
to any Commitments of Lenders or Agent thereunder) and all Liens granted
hereunder and thereunder shall, in each case, be immediately reinstated until
full and final payment of the Obligations, in cash, shall have been received by
Agent.

 

15.2         Indemnification.

 

(a)          Each Borrower agrees to defend (with counsel satisfactory to
Agent), protect, indemnify and hold harmless Agent, Lenders, each affiliate or
subsidiary of Agent and Lenders, and each of their respective shareholders,
members, officers, directors, managers, employees, advisors, representatives,
attorneys and agents (each an “Indemnified Party” and collectively, the
“Indemnified Parties”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, asserted against, or awarded against, any
Indemnified Party in any manner relating to or arising out of this Agreement or
any other Loan Document, or any act, event or transaction related or attendant
thereto, the making or issuance and the management of the Revolving Loans or the
use or intended use of the proceeds of the Revolving Loans; provided, however,
that no Borrower shall have any obligation hereunder to any Indemnified Party
with respect to matters caused by or resulting from the gross negligence or
willful misconduct of such Indemnified Party (as determined by a court of
competent jurisdiction in a final non-appealable judgment). To the extent that
the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Borrower
shall satisfy such undertaking to the maximum extent permitted by applicable
law. Any liability, obligation, loss, damage, penalty, cost or expense covered
by this indemnity shall be paid to each Indemnified Party on demand, and,
failing prompt payment, shall, together with interest thereon at the highest
rate then applicable to Revolving Loans hereunder from the date incurred by each
Indemnified Party until paid by Borrowers, be added to the Obligations of
Borrowers and be secured by the Collateral. In the case of an investigation,
litigation or other proceeding to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by any Borrower, any of its directors, security holders
or creditors, an Indemnified Party or any other person or an Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The provisions of this Section 15 shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.

 

70

 

 

(b)          No Indemnified Party shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to Borrower, any of its affiliates or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except for direct damages (as opposed to
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings) determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s willful misconduct.

 

SECTION 16      AGENT

 

16.1         Appointment of Agent. Each Lender hereby designates DCP Teletouch
Lender, LLC as Agent to act as herein specified. Each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Except as otherwise provided herein, Agent shall
hold all Collateral and all payments of principal, interest, fees, charges and
expenses received pursuant to this Agreement or any of the other Loan Documents
for the benefit of Lenders. Agent may perform any of its duties hereunder by or
through agents or third parties and Borrowers agree to pay the reasonable fees,
costs and expenses of such agents or third parties in connection with the
performance of Agent’s duties hereunder. The provisions of this Section 16 are
solely for the benefit of Agent and Lenders, and Borrowers shall not have any
rights as a third party beneficiaries of any of the provisions of this Section
16. In performing its functions and duties under this Agreement, Agent shall act
solely as agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Borrower.

 

16.2         Nature of Duties of Agent. Agent shall have no duties, obligations
orresponsibilities except those expressly set forth in this Agreement and the
other Loan Documents. Neither Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such hereunder or in connection herewith, unless caused by its or their gross
negligence or willful misconduct. The duties of Agent shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement or
the other Loan Documents a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement or the other Loan Documents except as expressly set
forth herein.

 

71

 

 

16.3         Lack of Reliance on Agent.

 

(a)          Independently and without reliance upon Agent, each Lender, to the
extent it deems appropriate, has made and shall continue to make (A) its own
independent investigation of the financial or other condition and affairs of
Agent, each Borrower and any other Lender in connection with the taking or not
taking of any action in connection herewith and (B) its own appraisal of the
creditworthiness of Agent, each Borrower and any other Lender, and, except as
expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Revolving Loans or at any time or times
thereafter.

 

(b)          Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, any of the other Loan
Documents or any notes or the financial or other condition of any Borrower.
Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the other Loan Documents, or the financial condition of any
Borrower, or the existence or possible existence of any Event of Default.

 

16.4         Certain Rights of Agent. Agent shall have the right to request
instructions from the Required Lenders or all Lenders by notice to each such
Lender. If Agent shall request instructions from the Required Lenders or all
Lenders, as applicable, with respect to any act or action (including the failure
to act) in connection with this Agreement, Agent shall be entitled to refrain
from such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders or all Lenders, as applicable, and Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders or all Lenders, as
applicable. Any action taken by Agent or Required Lenders hereunder, or the
failure of Agent or Required Lenders to take any action hereunder, shall be
binding on each of Lenders.

 

16.5         Reliance by Agent. Agent shall be under no duty to examine, inquire
into, or pass upon the validity, effectiveness or genuineness of this Agreement,
any of the other Loan Documents or any instrument, document or communication
furnished pursuant hereto or thereto or in connection herewith or therewith.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, radiogram, order, electronic mail or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. Agent
may consult with legal counsel (including counsel for Borrowers with respect to
matters concerning Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

72

 

 

16.6         Indemnification of Agent. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent, in
proportion to its Pro Rata Share, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
Agent in performing its duties hereunder, or in any way relating to or arising
out of this Agreement or any other Loan Document; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment). If any indemnity
furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnities and
cease to do, or not commence, the acts to be indemnified against, even if so
directed by Required Lenders or all Lenders, as applicable, until such
additional indemnification is provided. The obligations of Lenders under this
Section 16 shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

16.7         Agent in its Individual Capacity. With respect to the Revolving
Loans and other financial accommodations made by it pursuant hereto, DCP
Teletouch Lender, LLC or any subsequent Agent shall have the same rights and
powers hereunder as any other Lender or holder of a note or participation
interest and may exercise the same as though it was not performing the duties
specified herein; and the terms “Lenders,” “Required Lenders” or any similar
terms shall, unless the context clearly otherwise indicates, include DCP
Teletouch Lender, LLC or any subsequent Agent in its individual capacity. Agent
may accept deposits from, lend money to, acquire equity interests in, and
generally engage in any kind of banking, trust, financial advisor or other
business with any Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrowers for services in connection
with this Agreement and otherwise without having to account for the same to
Lenders, to the extent such activities are not in contravention of the terms of
this Agreement.

 

16.8         Holders of Notes. Agent may deem and treat the payee of any
promissory note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof shall have been filed with
Agent. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
promissory note, shall be conclusive and binding on any subsequent holder,
transferee or assignee of such promissory note or of any promissory note or
notes issued in exchange therefore.

 

16.9         Successor Agent.

 

(a)          Agent may, upon ten (10) Business Days’ notice to Lenders and
Borrowers, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 16) by giving written notice
thereof to Lenders and Borrowers. Upon any such notice, the Required Lenders
shall have the right, within five (5) days, to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders and
accepted such appointment, then, upon five (5) days’ notice, the retiring Agent
may, on behalf of Lenders appoint a successor Agent. Notwithstanding any
provision to the contrary, any successor Agent shall assume all of Agent's
obligations to Borrowers under this Agreement.

 

73

 

 

(b)          Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, obligations, and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 16 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.

 

16.10         Collateral Matters.

 

(a)          Each Lender authorizes and directs Agent to enter into the other
Loan Documents for the benefit of Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Required Lenders
(or Agent at the direction of the Required Lenders) in accordance with the
provisions of this Agreement or the other Loan Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or other Loan Documents which may
be necessary to perfect and maintain as perfected and first priority (subject
only to Permitted Liens) the security interest in and Liens upon the Collateral
granted pursuant to this Agreement and the other Loan Documents.

 

(b)          Agent will not, without the verbal consent of all Lenders, which
consent shall (a) be confirmed promptly thereafter in writing and (b) not be
unreasonably withheld or delayed, execute any release of Agent’s security
interest in substantially all of the Collateral except for releases relating to
dispositions of Collateral (x) permitted by this Agreement and (y) in connection
with the repayment in full of all of the Obligations by each Borrower and the
termination of all obligations of Agent and Lenders under this Agreement and the
other Loan Documents. Agent shall not be required to execute any such release on
terms which, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such liens
without recourse or warranty. In the event of any sale, transfer or foreclosure
of any of the Collateral, Agent shall be authorized to deduct all of the
expenses reasonably incurred by Agent from the proceeds of any such sale,
transfer or foreclosure.

 

(c)          Lenders hereby agree that the lien granted to Agent in any property
sold or disposed of in accordance with the provisions of Section 5 hereof shall
be automatically released; provided, however, that Agent’s lien shall attach to
and continue for the benefit of Agent and Lenders in the proceeds and products
of such property arising from any such sale or disposition.

 

74

 

 

(d)          To the extent, pursuant to the provisions of this Section 16,
Agent’s execution of a release is required to release its Lien upon any sale and
transfer of Collateral which is permitted under this Agreement or consented to
in writing by the Required Lenders or all Lenders, as applicable, and upon at
least three (3) Business Days’ prior written request by Borrowers, Agent shall
(and is hereby irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the liens granted to Agent for the
benefit of Lenders herein or pursuant hereto upon the Collateral that was sold
or transferred.

 

(e)          Agent shall have no obligation whatsoever to Lenders or to any
other Person to assure that the Collateral exists or is owned by a Borrower or
is cared for, protected or insured or that the liens granted to Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Agent in this Section 16 or in any of the other Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

 

(f)          In the event that any Lender receives any proceeds of any
Collateral by setoff, exercise of any banker’s lien or otherwise, in an amount
in excess of such Lender’s Pro Rata Share of such proceeds, such Lender shall
purchase for cash (and other Lenders shall sell) interests in each of such other
Lender’s Pro Rata Share of the Obligations as would be necessary to cause all
Lenders to share the amount so set off or otherwise received with each other
Lender in accordance with their respective Pro Rata Shares. No Lender shall
exercise any right of set off or banker’s lien without the prior written consent
of Agent and in all cases such right of setoff shall be subject to this clause
(f).

 

16.11         Actions with Respect to Defaults. In addition to Agent’s right to
take actions on its own accord as permitted under this Agreement, Agent shall
take such action with respect to an Event of Default as shall be directed by the
Required Lenders or all Lenders, as applicable pursuant to Section 14.1 hereof;
provided, that until Agent shall have received such directions, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as it shall deem advisable and in the best
interest of Lenders. No Lender shall have any right individually to enforce or
seek to enforce this Agreement or any other Loan Document or to realize upon any
Collateral, unless instructed to do so by Agent.

 

16.12         Delivery of Information. Agent shall not be required to deliver to
any Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Borrower, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Loan Documents except (i) as specifically provided
in this Agreement or any Loan Document and (ii) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instruments, notice or other written communication received by and in the
possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

75

 

 

16.13         Demand. Agent shall make demand for repayment by Borrowers of all
Obligations owing by Borrowers or upon the written request of the Required
Lenders if an Event of Default has occurred and is continuing. Agent shall make
such demand in such manner as it deems appropriate, in its sole discretion.
Nothing contained herein shall limit the discretion of Agent to, subject to
Section 2 hereof, make or not make Revolving Loans hereunder, to take reserves,
to deem certain Accounts ineligible, or to exercise any other discretion granted
to Agent in this Agreement.

 

SECTION 17      SUCCESSORS AND ASSIGNS; PARTICIPATIONS; NEW LENDERS

 

(a)          This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that a Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and the Required Lenders.

 

(b)          Each Lender may, with the consent of Agent but without the consent
of any other Lender, assign to one or more Lenders or other financial
institutions all or a portion of its rights and obligations under this Agreement
and the other Loan Documents; provided, that (i) for each such assignment, the
parties thereto shall execute and deliver to Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance in
the form attached hereto as Exhibit 17(b) (“Assignment and Acceptance”), and a
processing and recordation fee of $3,500 to be paid by the assignee, and (ii)
any such assignment may be made without the consent of Borrowers. Upon such
execution and delivery of the Assignment and Acceptance to Agent, from and after
the date specified as the effective date in the Assignment and Acceptance (the
“Acceptance Date”), (x) the assignee thereunder shall be a party hereto, and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, such assignee shall have the rights
and obligations of a Lender hereunder and (y) the assignor thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
any rights it may have pursuant to Section 15.2 hereof which will survive) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(c)          By executing and delivering an Assignment and Acceptance, the
assignee thereunder confirms and agrees as follows: (i) other than as provided
in such Assignment and Acceptance, the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement and
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any of the other Loan
Documents, (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers
or the performance or observance by Borrowers of their obligations under this
Agreement, (iii) such assignee confirms that it has received a copy of this
Agreement and the other Loan Documents, together with copies of the financial
statements referred to in Section 12 hereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

76

 

 

(d)          Agent shall, maintain at its address a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of Lenders and the Commitments of, and principal amount
of the Revolving Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Borrowers, Agent and Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register and copies of each Assignment and Acceptance shall
be available for inspection by Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit 17(b) attached hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Borrowers.

 

(f)          Within five (5) Business Days after its receipt of such notice,
Borrowers shall execute and deliver to Agent in exchange for the surrendered
Revolving Note or Revolving Notes, a new Revolving Note or Revolving Notes to
the order of the assignee in amounts equal to such assignee’s commitments and
outstanding Revolving Loans hereunder and, if the assigning Lender has retained
a portion of the Revolving Loans, a new promissory note or notes to the order of
the assigning Lender in an amount equal to the remaining commitments and
outstanding Revolving Loans hereunder of such assigning Lender under the terms
of this Agreement. Such new Revolving Note or Revolving Notes shall re-evidence
the indebtedness outstanding under the old Revolving Note or Revolving Notes and
shall be in the aggregate principal amount of such surrendered promissory note
or notes, shall be dated of even date herewith and shall otherwise be in
substantially the form of the Revolving Note or Revolving Notes subject to such
assignment.

 

(g)          Each Lender may sell participations (without the consent of Agent,
Borrowers or any other Lender) to one or more parties, in or to all (or a
portion) of its rights and obligations under this Agreement; provided, that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) Borrowers, Agent, and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) such Lender
shall not transfer, grant, assign or sell any participation under which the
participant shall have rights to approve any amendment or waiver of this
Agreement.

 

77

 

 

(h)          Each Lender agrees that, without the prior written consent of
Borrowers and Agent, it will not make any assignment hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Revolving Loan or other Obligations under the
securities laws of the United States of America or of any jurisdiction.

 

(i)          In connection with the efforts of any Lender to assign its rights
or obligations or to participate interests, such Lender may disclose any
information in its possession regarding Borrowers.

 

SECTION 18      NOTICE.

 

All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below. Unless
otherwise provided herein, any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given three (3) Business Days after being sent
by registered or certified U.S. Mail; any notice, if transmitted by facsimile,
shall be deemed given when transmitted; any notice, if hand delivered, shall be
deemed given on the date of such delivery; any notice, if mailed by overnight
courier, shall be deemed given on the date of such delivery.

 

if to any Borrower, to Borrower Representative at the address set forth below:

 

c/o Teletouch Communications, Inc.

5718 Airport Freeway,

Fort Worth, Texas 76117

Attention:

Facsimile:

 

With a copy to:

 

Bracewell & Guiliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Attention: Mr. Brock Bailey

Facsimile: 214-468-3888

 

if to Agent, at the address set forth below:

 

c/o Downtown Capital Partners, LLC

One Barker Ave., Suite 260

White Plains, NY 10601

Attention: Gary Katz

Facsimile: (914) 683-9614

 

With a copy to:

 

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attn: Jeffrey M. Wolf, Esq.

Facsimile: 617-310-6001

 

78

 

 

SECTION 19      CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

 

This Agreement and the other Loan Documents are submitted by Borrowers to Agent
and each Lender for Agent’s and each such Lender’s acceptance or rejection at
Agent’s principal place of business as an offer by Borrowers to borrow monies
from Agent and Lenders now and from time to time hereafter, and shall not be
binding upon Agent and Lenders or become effective until accepted by Agent and
Lenders, in writing, at said place of business. If so accepted by Agent and
Lenders, this Agreement and the other Loan Documents shall be deemed to have
been made at said place of business. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL
OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE
AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN
COLLATERAL LOCATED OUTSIDE OF THE STATE OF NEW YORK, WHICH SHALL BE GOVERNED AND
CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS
LOCATED. If any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or remaining provisions of this Agreement. To induce Agent and
Lenders to accept this Agreement, each Borrower hereby irrevocably agrees that,
subject to Agent’s election, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN STATE OR FEDERAL COURTS HAVING
SITUS WITHIN THE CITY OF NEW YORK OR THE CITY OF WHITE PLAINS, STATE OF NEW
YORK. EACH BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITIES AND STATE. Each
Borrower hereby irrevocably consents to service of process by U.S. first class
mail and agrees that service of such process upon such person shall constitute
personal service of such process upon such Borrower. EACH BORROWER HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO OBJECT TO, TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT AGAINST SUCH BORROWER BY AGENT OR ANY LENDER IN ACCORDANCE
WITH THIS SECTION. The parties agree that at the discretion of Agent, the
parties shall submit all disputes concerning the interpretation and enforcement
of this Agreement and the other Loan Documents, including but not limited to an
assessment of whether any of the parties acted in good faith during their course
of dealings with the other, to binding arbitration under the rules of the JAMS
or the American Arbitration Association at the sole discretion of Agent, with
arbitration to take place exclusively in New York, New York.

 

79

 

 

SECTION 20      POWER OF ATTORNEY.

 

Each Borrower acknowledges and agrees that its appointment of Agent as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Obligations are satisfied and indefeasibly paid in full in cash and this
Agreement is terminated.

 

SECTION 21      PROMOTIONAL MATERIAL.

 

Agent may not publish any announcement(s), tombstone, client list, or similar
advertising or informational material relating to the financing transaction
contemplated by this Agreement without the prior written consent of the
Borrowers, which consent shall not be unreasonably withheld or delayed.

 

SECTION 22      COUNTERPARTS.

 

This Agreement, any of the other Loan Documents and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

 

SECTION 23      INFORMATION.

 

Borrowers hereby agree that Agent and Lenders may exchange any information
concerning Borrowers, including, without limitation, information relating to the
creditworthiness of Borrowers in the possession or control of Agent or any
Lender, as the case may be, (i) with any of their respective affiliates, (ii) to
any regulatory authority having jurisdiction over Lenders or (iii) to any other
person, in connection with the exercise of any Lender’s rights hereunder or
under any of the other Loan Documents.

 

SECTION 24      AMENDMENTS; MODIFICATIONS.

 

No amendment, modification or waiver of any provision of the Agreement or any of
the other Loan Documents, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrowers, Agent and the Required Lenders, or if Agent and Lenders
shall not be parties thereto, by the parties thereto and consented to by Agent
and the Required Lenders, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 25      WAIVER OF JURY TRIAL; OTHER WAIVERS.

 

(a)          EACH BORROWER, AGENT AND EACH LENDER HEREBY WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY
TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE
COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY ANY BORROWER, AGENT OR ANY LENDER OR
WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP BETWEEN ANY BORROWER, AGENT OR ANY LENDER. IN NO EVENT SHALL AGENT
OR ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL
DAMAGES.

 

80

 

 

(b)          Each Borrower hereby waives demand, presentment, protest and notice
of nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

 

(c)          Each Borrower hereby waives the benefit of any law that would
otherwise restrict or limit Agent or any affiliate of Agent in the exercise of
its right, which is hereby acknowledged and agreed to, to set-off against the
Obligations, without notice at any time hereafter, any indebtedness, matured or
unmatured, owing by Agent or such affiliate of Agent to such Borrower,
including, without limitation, any deposit account at Agent or such affiliate.

 

(d)          EACH BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY
KIND PRIOR TO THE EXERCISE BY AGENT OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
SUCH BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL.

 

(e)          Agent’s or any Lender’s failure, at any time or times hereafter, to
require strict performance by any Borrower of any provision of this Agreement or
any of the other Loan Documents shall not waive, affect or diminish any right of
Agent or any Lender thereafter to demand strict compliance and performance
therewith. Any suspension or waiver by Agent or any Lender of an Event of
Default under this Agreement or any default under any of the other Loan
Documents shall not suspend, waive or affect any other Event of Default under
this Agreement or any other default under any of the other Loan Documents,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character. No delay on the part of Agent or any Lender in the
exercise of any right or remedy under this Agreement or any other Loan Document
shall preclude other or further exercise thereof or the exercise of any right or
remedy. None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the other
Loan Documents and no Event of Default under this Agreement or default under any
of the other Loan Documents shall be deemed to have been suspended or waived by
Agent or any Lender unless such suspension or waiver is in writing, signed by a
duly authorized officer of Agent and Lenders and directed to Borrowers
specifying such suspension or waiver.

 

SECTION 26      NO IMPLIED WAIVER.

 

No act, failure or delay by Agent or any Lender shall constitute a waiver of any
of its rights and remedies. No single or partial waiver by Agent or any of
Lenders of any provision of this Agreement or any of the other Loan Documents,
or of any breach or default hereunder or thereunder, or of any right or remedy
which Agent or any Lender might have, shall operate as a waiver of any other
provision, breach, default, right or remedy or of the same provision, breach,
default, right or remedy on a future occasion. No waiver by Agent or any Lender
shall affect its rights to require strict performance of this Agreement or the
other Loan Documents. Notwithstanding anything contained herein to the contrary,
the right of Borrowers to update or amend any certain schedule or exhibit to
this Agreement as set forth herein shall not operate as a waiver or cure of any
breach of representation, warranty or covenant of Borrowers based on the
inaccuracy of any such schedule or exhibit at the time any such representation
or warranty was made or deemed made hereunder, nor operate to limit, diminish or
otherwise effect Agent’s and Lenders’ rights and remedies with respect thereto.

 

[Signature Pages Follow]







 

81

 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

BORROWERS: TELETOUCH COMMUNICATIONS, INC.       By: /s/ Thomas A. Hyde, Jr.    
Name: Thomas A. Hyde, Jr.     Title: President and Chief Operating Officer      
    PROGRESSIVE CONCEPTS, INC.       By: /s/ Thomas A. Hyde, Jr.     Name:
Thomas A. Hyde, Jr.     Title: President and Chief Executive Officer        
AGENT: DCP TELETOUCH LENDER, LLC,   as Agent       By: /s/ Gary Katz     Name:
Gary Katz     Title: Authorized Representative         LENDER: DCP TELETOUCH
LENDER, LLC,   as a Lender       By: /s/ Gary Katz     Name: Gary Katz    
Title: Authorized Representative           Commitment Percentage:  100%

 

[Signature Page to Loan and Security Agreement]

 

82

